





**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************

Exhibit 10.25




**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************
















TERMINALING SERVICES AGREEMENT


between


MARRERO TERMINAL LLC
(Owner)


and


OMEGA REFINING, LLC
(Customer)




Dated as of May 1, 2008





10.23

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


Section 1.    Definitions    1
Section 2.    Services, Statements, Invoices, Documents and Records    4
Section 3.    Fees, Charges and Taxes    6
Section 4.    Operations, Receipts and Deliveries    8
Section 5.    Product Quality Standards and Requirements    12
Section 6.    Title, Custody and Loss of Product    13
Section 7.    Limitation of Liability and Damages    13
Section 8.    Product Measurement    14
Section 9.    Product Loss Allowance    14
Section 10.    Force Majeure    15
Section 11.    Inspection of and Access to Terminal    16
Section 12.    Assignment    16
Section 13.    Notice    17
Section 14.    Compliance with Law and Safety    17
Section 15.    Default, Waiver and Remedies    18
Section 16.    Insurance    19
Section 17.    Indemnity    20
Section 18.    Other Representations, Warranties and Covenants    22
Section 19.    Construction of Agreement    22
Section 20.    Law    22
Section 21.    Confidentiality    23
Section 22.    Reserved    24
Section 23.    Arbitration    24







i

--------------------------------------------------------------------------------





TERMINALING SERVICES AGREEMENT


This Terminaling Services Agreement (“Agreement”) is made effective as of the
1st day of May, 2008 (“Effective Date”), by and between MARRERO TERMINAL LLC, a
Delaware limited liability company (“Owner”), and OMEGA REFINING, LLC, a
Delaware limited liability company (“Customer”), sometimes referred to
individually as a “Party” and collectively as the “Parties.” In consideration of
the mutual promises contained in this Agreement, the Parties agree to the
following terms and conditions relating to the provision of terminal storage and
throughput services related to the Product (as hereinafter defined).


Section 1.    Definitions. In this Agreement, unless the context requires
otherwise, the terms defined in the preamble have the meanings indicated and the
following terms will have the meanings set forth below:


“AAA” has the meaning set forth in Section 23.1.


“Affiliate” means with respect to any person, any other person that directly or
indirectly Controls, is Controlled by, or is under common Control with that
first person.


“Applicable Rate” has the meaning set forth in Section 3.5(d).


“ASTM” means the American Society for Testing and Materials.


“Barrel” or “bbl” means 42 U.S. Gallons.


“Change in Law” has the meaning set forth in Section 4.10.


“Claimant” has the meaning set forth in Section 23.4.


“Commencement Date” has the meaning set forth in Item 9 of Exhibit A.


“Confidential Information” has the meaning set forth in Section 21.2.


“Contract Year” means each one year period beginning with the Commencement Date
of this Agreement.


“Control” or “Controlled” means the possession, directly or indirectly, through
one or more intermediaries, of either of the following:


(a)    (i) in the case of a corporation, more than fifty percent (50%) of the
outstanding voting securities thereof; (ii) in the case of a limited liability
company, partnership, limited partnership or venture, the right to more than
fifty percent (50%) of the distributions therefrom (including liquidating
distributions); (iii) in the case of a trust or estate, including a business
trust, more than fifty percent (50%) of the beneficial interest therein; and
(iv) in the case of

1
10.25

--------------------------------------------------------------------------------



any other entity, more than fifty percent (50%) of the economic or beneficial
interest therein; or


(b)    in the case of any entity, the power or authority, through the ownership
of voting securities, by contract or otherwise, to exercise a controlling
influence over the management of the entity.


“Damages” means any and all liability, loss, damage, claim, suit, penalty, fine,
judgment, cost or expense, including reasonable attorneys’ fees and other legal
costs.


“ETA” means estimated time of arrival.


“Force Majeure” means:


(a)
strikes, lockouts or other industrial labor disputes or disturbances;



(b)
acts of the public enemy or of belligerents, hostilities or other disorders,
wars (declared or undeclared), blockades, insurrections, riots, civil
disturbances, sabotage or terrorism;



(c)
acts of God or of nature, including: landslides; lightning; earthquakes; fires;
tornadoes; hurricanes; storms; floods; washouts; freezing of machinery,
equipment, or lines of pipe; inclement weather that necessitates extraordinary
measures and expense to construct or repair facilities or maintain operations;
tidal waves; perils of the sea or other body of water or other adverse weather
or water conditions and unusual or abnormal conditions of the sea or other body
of water; and warnings for any of the foregoing which may necessitate the
precautionary shut-down of plants, pipelines, loading facilities, the Terminal
or other related facilities;



(d)
arrests and/or restraints or other interference or orders, statutes,
restrictions imposed by a Governmental Authority (whether legal or de facto or
purporting to act under some Law or otherwise), necessity for compliance with
any court order, or any Law promulgated by a Governmental Authority having or
asserting jurisdiction, expropriation, requisition, confiscation or
nationalization;



(e)
epidemics or quarantine, explosions, breakage or accidents to equipment,
machinery, plants, facilities or lines of pipe, the making of repairs or
alterations to lines of pipe or plants, inability to secure labor or materials
to do so, partial or entire failure of gas supply or electric power shortages;
or



(f)
any other causes, whether of the kind enumerated above or otherwise, but in each
case as to such causes and the above stated scenarios, only to the extent to
which they were not reasonably foreseeable, and are not within the control of
the Party claiming suspension and by the exercise of due diligence such Party is
unable to prevent or overcome.




2
10.25

--------------------------------------------------------------------------------



“Governmental Authority” or “Governmental” means a federal, state, local or
foreign governmental or regulatory authority, including the United States of
America; a state, province, commonwealth, territory or district thereof; a
county or parish; a city, town, township, village or other municipality; a
district, ward or other subdivision of any of the foregoing; any executive,
legislative or other governing body of any of the foregoing; any agency,
authority, board, department, system, service, office, commission, committee,
council or other administrative body of any of the foregoing; any court or other
judicial body; and any officer or other representative of any of the foregoing.


“Guaranty Agreement” has the meaning set forth in Item 5 of Exhibit A.


“include” or “including” means “including, without limitation” or “including,
but not limited to”.


“Indemnitees” means a Party and its subsidiaries and Affiliates, and all of
their respective shareholders, partners, members, sublessees, officers,
directors, managers, employees, attorneys, consultants, contractors, agents,
representatives, successors and assigns.


“Indirect Taxes” has the meaning set forth in Section 3.3(a).


“Initial Term” has the meaning set forth in Item 9.B of Exhibit A.


“Law” or “Laws” means any applicable constitutional provision, statute, act,
code, law, regulation, rule, ordinance, order, decree, directive, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.


“Lease Agreement” means that certain Land Lease, dated effective as of the date
hereof, between Owner, as lessor, and Customer, as lessee.


“Month” means each full calendar month during the Term of this Agreement.


“Monthly Storage and Service Fees” has the meaning set forth in Item 4 of
Exhibit A.


"MSDS" means a material safety data sheet in conformity with industry standards
describing the Product.


“Other Fees and Charges” has the meaning set forth in Item 6 of Exhibit A.


“prime” has the meaning set forth in Section 3.2.


“Product” shall mean and refer to Heavy Fuel Oil (HFO), High Sulphur Fuel Oil
(HSFO), Low Sulphur Fuel Oil (LSFO), Intermediate Fuel Oils (IFOs), Distillates,
Marine Diesel Oil (MDO), Diesel, Lube Oils, cutter stock, VGO, used motor and
lubricant oils, and intermediate stocks and any other such petroleum products
that are within the permitted uses of the Terminal for the Tanks. Product shall
include asphalts, asphalt blendstock, asphalt components, asphalt flux,

3
10.25

--------------------------------------------------------------------------------



vacuum tower bottoms, coker feedstocks, pg graded asphalts, viscosity graded
asphalts or pen graded asphalt, subject to Owner's consent, such consent not to
be unreasonably withheld.


“Respondent” has the meaning set forth in Section 23.4.


“Rules” has the meaning set forth in Section 23.1.


“Special Provisions” has the meaning set forth in Section 23.1.


“Standard Loss Allowance” has the meaning set forth in Item 8 of Exhibit A.


“Storage Fees” has the meaning set forth in Item 4.B.(1)(a) of Exhibit A.


“Subsequent Term” has the meaning set forth in Item 9.B of Exhibit A.


“Tank Bottom Volumes” has the meaning set forth in Section 4.9.


“Tanks” has the meaning set forth in Item 4.A. of Exhibit A.


“Term” has the meaning set forth in Item 9.B of Exhibit A.


“Terminal” has the meaning set forth in Item 3 of Exhibit A.


“Terminaling Services” has the meaning set forth in Section 2.1.


Section 2.    Services, Statements, Invoices, Documents and Records.


2.1    Owner will make the Tanks available to Customer on an exclusive basis and
will provide services and suitable facilities, pumps, piping, boilers, rack,
railspur, railroad car unloading facilities, marine dock, and other
infrastructure related to the receipt, storage, heating, throughput, and
delivery of Customer’s Product to and from Customer or on behalf of Customer
into and out of the Tanks at the Terminal and provide the facilities reasonably
necessary to perform such services and provide such additional services as may
be provided under this Agreement (collectively, “Terminaling Services”), for the
fees, rates and charges contained in this Agreement and in the Lease Agreement.
Those Terminaling Services will be performed in a manner consistent with
industry practices and in compliance with Law.


2.2    On each day of activity, Owner will transmit to Customer a statement of
receipts, inbound deliveries, outbound deliveries and ending inventory. This
statement will be transmitted to Customer at the number or other address set
forth in Item 1 of Exhibit A.


2.3    Within fifteen (15) days following the end of each Month (or as soon
thereafter as reasonably possible) during the Term of this Agreement and
together with the invoice referenced in Section 2.4, Owner will provide to
Customer copies of individual tank gauging documents and all barge, marine
vessel, railcar and tank truck loading rack bills of lading documents for
receipts or deliveries of its Product.

4
10.25

--------------------------------------------------------------------------------





2.4    Within fifteen (15) days following the end of each Month (or as soon
thereafter as reasonably possible) during the Term of this Agreement, Owner will
submit to Customer statements recording the volume of Customer’s Product
received into and delivered from the Terminal during the preceding Month,
together with an invoice for the following: (i) the Monthly Storage and Service
Fees for the following Month, and (ii) any amounts due for any charges and other
services provided during the preceding Month, as applicable and set forth in
Items 4 and 6 of Exhibit A. This Monthly statement and invoice will be mailed to
Customer at the address set forth in Item 1 of Exhibit A. Each such Monthly
statement will include, in addition to the location of the Terminal and the
identity and volume of Product, (i) a consecutive number, (ii) date of issuance,
(iii) a reference to the rate of storage and handling fees included in this
Agreement, (iv) a statement that the Product will be delivered to Customer or
its agent and the location of delivery, and (v) the signature of an authorized
representative of Owner. In case of any conflict between the daily statements
provided to Customer under Section 2.2 or bills of lading issued under Section
2.3 and the Monthly statements provided under this Section, the statements and
other relevant information provided under Sections 2.2 and 2.3 will prevail as
to the volume of Product received and delivered by Owner.


2.5    If the Commencement Date is other than the 1st day of a Month or if the
Term expires on any day other than the last day of a Month, then the Monthly
Storage and Service Fees and any other charges for such partial Month or Months
shall be prorated based on the number of days for such Month. The Monthly
Storage and Service Fees shall commence on the later of the Commencement Date or
the date upon which Owner is ready to commence Terminaling Services hereunder.


2.6     Each Party will maintain a true and correct set of records pertaining to
its performance of this Agreement and all transactions related to such
performance and will retain copies of all such records for a period of not less
than three (3) years following termination or cancellation of this Agreement.
Upon reasonable prior notice, a Party or its authorized representative may,
during the Term of this Agreement and for the three (3) year period following
termination or cancellation of this Agreement, audit such records of the other
Party during normal business hours at the other Party’s place of business.



5
10.25

--------------------------------------------------------------------------------



Section 3.    Fees, Charges and Taxes.


3.1    Customer will pay Owner for Terminaling Services provided under this
Agreement the charges and fees set forth in Exhibit A.


3.2    All (a) Storage Fees and (b) undisputed Service Fees and other charges
reflected in Owner’s invoices are due and payable on or before the later of (i)
the first day of each calendar month or (ii) fifteen (15) days after Customer’s
receipt of such invoice. Undisputed amounts which are not paid within thirty
(30) days from the due date thereof will accrue interest at prime plus 1% or the
highest rate allowed by Law, whichever is lower, until paid in full. As used in
this Section, “prime” means the prime rate listed in the Wall Street Journal on
the applicable due date. Nothing in this Section 3.2 is intended to provide a
grace period for payment of amounts due and owing by Customer to Owner. In the
event that Customer disputes any Service Fees or other charges (which it may do
only in good faith), Customer shall provide a detailed explanation to Owner of
the amount in dispute prior to the payment due date, may withhold the disputed
amount, and shall timely pay all undisputed amounts. Customer may not dispute
any Storage Fees unless the specific Tank for which such fees are applicable was
not available for storage. Any disputed amounts that are ultimately determined
to be owed to Owner shall be paid by Customer to Owner with interest accrued at
prime plus 1% (or the highest rate allowed by Law, whichever is lower) from the
date payment was due through the date of payment to Owner, and any over payments
by Customer to Owner shall be promptly reimbursed by Owner to Customer with
interest accrued at prime plus 1% (or the highest rate allowed by Law, whichever
is lower) from the date payment was made through the date of reimbursement to
Customer. Customer acknowledges and agrees that Storage Fees are due and payable
without setoff on the first day of each calendar month. The Parties hereby agree
that they shall discharge debts and payment obligations due and owing to each
other arising from this Agreement through netting, in which case all amounts
owed by each Party to the other Party shall be netted so that only the excess
amount remaining due shall be paid by the owing Party.


3.3    (a)    Except as provided in this Agreement, the Monthly Storage and
Service Fees as stated in Item 4 of Exhibit A and Other Fees and Charges as
stated in Item 6 of Exhibit A include all taxes, assessments, levies and fees
imposed upon the Owner by any Governmental Authority, including taxes based upon
or measured by Owner’s net income, any gross receipts tax imposed in lieu of an
income tax, all franchise taxes based upon Owner’s existence or its general
right to transact business, and any payroll or other employment tax for which
Owner is liable. The Parties understand and agree that there will be added to
the Other Fees and Charges any applicable sales, use or similar taxes imposed by
or under the authority of any Law (the “Indirect Taxes”) with respect to the
Terminaling Services supplied by Owner to Customer hereunder, and that any such
addition to the Other Fees and Charges shall be separately stated on the
applicable invoice from Owner to Customer. Customer expressly authorizes Owner
to collect and remit such taxes as may be required by any Laws. If for any
reason the purchase of Terminaling Services is exempt from any Indirect Taxes,
Customer shall furnish Owner with evidence which supports that position.


(b)    Notwithstanding the generality of the foregoing, Customer agrees to be
responsible for, and shall pay, any real or personal property taxes which may be
assessed against the Product which is stored or otherwise located at the
Terminal or upon any other property belonging to Customer which is located at
the Terminal.

6
10.25

--------------------------------------------------------------------------------





(c)    For purposes of this Section 3.3, the term “Owner” includes Owner,
PipeStem Energy Group, LLC, and Marrero Holdings LLC, and their respective
employees, agents, successors and assigns.


3.4    In the event of an assignment of this Agreement by Customer, as permitted
in Section 12, Owner will provide Terminaling Services for the same Product to
Customer's assignee. Notwithstanding any such assignment, Customer and any
subsequent Customers will remain liable for payment of the Monthly Storage and
Service Fees and all Other Fees and Charges under this Agreement.


3.5    (a)    Notwithstanding any provision in this Section 3 to the contrary,
as long as (i)(x) Owner is an Affiliate of PipeStem Energy Group, LLC or (y) the
Storage Fees to be paid quarterly in arrears are due prior to the third
anniversary of the Effective Date, and (ii) no event of default has occurred and
is continuing under this Agreement, Customer may pay the Storage Fee portion of
the fees under this Agreement as provided in Item 4.B.(1)(a) of Exhibit A
quarterly in arrears (instead of monthly in advance as provided in Section 3.2
above) as set forth below, upon at least ten (10) days written notice to Owner.
Customer hereby notifies Owner that it elects to pay quarterly in arrears the
Storage Fees under this Agreement as provided in Section 4.B.(1)(a) as of the
Commencement Date.


(b)    If Customer elects to pay the Storage Fees quarterly in arrears, Customer
shall pay all Storage Fees accrued through the last day of each calendar quarter
on the first (1st) day of each succeeding calendar quarter, together with
interest on the amount of the Storage Fees that would otherwise have become due
as provided in Section 3.2 above, accrued at the Applicable Rate (defined
below).


(c)    Upon the occurrence of an event of default under this Agreement, all
accrued and unpaid Storage Fees that would have become due but for this Section
3.5 shall be immediately due and payable without additional notice, and
thereafter Storage Fees shall be due and payable as set forth in Section 3.2
above. Effective upon the later to occur of (i) thirty (30) days following
written notice by Owner of a sale of the Terminal to an un-affiliated third
party or Owner no longer being an Affiliate of PipeStem Energy Group, LLC and
(ii) the third anniversary of the Effective Date, all accrued and unpaid Storage
Fees that would have become due but for this Section 3.5 shall be due and
payable, and thereafter Storage Fees shall be due and payable as set forth in
Section 3.2 above.


(d)    As used in this Section 3.5 the term “Applicable Rate” means the lesser
of (i) 0.5% in excess of the average rate of interest charged by Owner’s lenders
under Owner’s acquisition and working capital loan facilities related to its
acquisition and operation of the Terminal during any period of calculation, and
(ii) the highest lawful rate of interest under applicable Law. Owner shall
deliver an invoice to Customer setting forth the calculation of the payment of
Storage Fees due hereunder, not less than five (5) days prior to the date such
payment is due. If at any time Owner does not have any debt with respect to the
Terminal, then the Applicable Rate shall be the lesser of (A) 0.5% in excess of
prime, and (ii) the highest lawful rate of interest under applicable Law.


Section 4.    Operations, Receipts and Deliveries.



7
10.25

--------------------------------------------------------------------------------



4.1    Product will be delivered to the Terminal via truck, train, barge or
marine vessel identified in Exhibit A by Customer or on its behalf free of any
charge to Owner. In the case of Product delivered by barge, marine vessel or
railcar, Customer must provide to the Terminal and maintain reasonably timely
forecasts of scheduled arrivals of its Product by barge, marine vessel or
railcar at the Terminal, which forecasts must include details as to type, grade
and quantity of each Product. The quantity of Product received at the Terminal
by barge or marine vessel shall be determined by manual shore tank gauging. Free
water shall be subtracted and adjustments for gravity and temperature shall be
made to sixty (60) degrees Fahrenheit in accordance with the latest ASTM table
applicable to such Product to determine net barrels received. For railcar,
quantities of Product shall be determined by the applicable gauging tables for
the specific delivering railcars. For truck shipments and receipts, quantities
of Product shall be determined by weighing on Owner’s truck scale and conversion
by API Table 8. Customer may elect to appoint an independent inspector
acceptable to Owner for shipments and/or receipts, at Customer’s sole expense
(or at Owner’s expense in the event Owner’s scales or meters are discovered to
be inaccurate), to perform gauging and related sampling. The inspector’s
findings shall be binding on Customer and Owner. Owner will be provided a copy
of all independent written reports prepared by the inspector on a timely basis.
Owner shall witness all gauging procedures.


4.2    Receipts and deliveries of Product will be handled within the operating
hours of the Terminal as specified on Exhibit A. Prior to discharging Products
to the Terminal, Customer shall notify Owner by e-mail or fax designating
Tank(s) to which Product is to be discharged. Prior to loading Product from the
Terminal, Customer shall notify Owner by e-mail or fax what volumes are to be
loaded from a Tank or Tanks. While Products are in Owner’s custody, and except
in emergency situations, Owner shall make no inter-tank transfers without first
obtaining authorization and instructions from Customer by e-mail or fax. Barges,
marine vessels, railcars and tank trucks will be unloaded and loaded on first
come, first serve basis and Owner will not be responsible for the payment of any
demurrage or costs incurred by Customer or its transportation carrier for any
delay in receiving or delivering the Product; provided, however, Owner will be
responsible for demurrage incurred by Customer as a result and to the extent of
any of the following provided they are not a result of a Force Majeure event:
(i) once offloading of the Product is completed, to the extent Owner’s
negligence or willful misconduct causes a delay in the vessel’s ability to leave
the dock in a timely manner, or (ii) upon the vessel’s arrival at the dock, to
the extent the Product cannot be offloaded timely because of a failure of
Owner’s equipment or Owner’s negligence or willful misconduct (but in no event
will Owner be responsible or liable for demurrage if the vessel is unable to
offload Product at a pumping rate commensurate with that of Owner’s equipment),
or (iii) to the extent the Product cannot be delivered timely to the truck
because of a failure of Owner’s equipment or Owner’s negligence or willful
misconduct. Unless a delivery/receipt has been scheduled by Customer for a
particular time, Owner may make temporary changes in business hours, without
Customer’s approval, but Owner will notify Customer of such temporary changes at
least seventy-two (72) hours in advance. Owner will provide Customer at least
seventy-two (72) hours advance notice of the exact date of any days when the
Terminal will close because of any routine maintenance, and notice as soon as
possible for any other day(s) when the Terminal closes because of an
extraordinary event. In each event, Owner shall work with Customer to
accommodate Customer’s scheduled deliveries and receipts. The Parties further
acknowledge and agree that during any Force Majeure event Owner may make
modifications to the availability of the Terminal for receipts and deliveries.



8
10.25

--------------------------------------------------------------------------------



4.3    Customer must arrange for and pay the costs of the transportation of all
Product and Owner is responsible only to receive or deliver, as the case may be,
the Product at its Terminal. Customer must notify Owner of tentative Product
arrival dates by fax or email reasonably in advance and of any revision of those
dates as soon as practicable. Tentative arrival dates must be confirmed by
Customer approximately forty-eight (48), thirty-six (36) and twelve (12) hours
in advance, and as otherwise specified for barges or marine vessels in Section
4.4. At the time of said notice, Customer must furnish Owner with necessary
shipping instructions. Upon receipt of such confirmation, Owner will promptly
advise Customer of Terminal availability, and a loading/discharge window shall
be mutually agreed upon by both Parties. If the Terminal will not be available
to receive or deliver Customer’s Product on the confirmed arrival date, Owner
will advise as to the earliest time when Customer’s Product may be received or
delivered. Owner may change dock designation within the Terminal from time to
time with prior notice to Customer. If Owner reasonably determines that a truck,
railcar, barge or marine vessel is unsuitable for shipment or receipt of
Product, Owner may refuse to load or unload such equipment and will promptly
advise the carrier and Customer of the condition, and request further
instructions from the Customer.


4.4    Berth scheduling shall be on a first come first served basis with marine
vessels given preference over barges. After the vessel has, within such agreed
upon time window, arrived at the customary anchorage, berth, or other place of
waiting, received all required Governmental clearances, and is otherwise ready
to proceed to berth and commence loading or unloading of Products, the vessel or
vessel’s agent shall tender a notice of readiness to Owner. The allowed lay time
for the completion of the offloading of each vessel shall be at a minimum of
5,000 bbl/hr, or the cargo discharge rate the vessel is able to achieve while
maintaining 100 psi at the vessel’s rail. Time allowed shall commence upon the
point at which Customer’s vessel is all fast alongside Owner’s berth. Owner
shall not be obligated to berth any barge or marine vessel unless such vessel
has, no later than eight (8) hours prior to the expected berthing time, provided
Owner with copies of any documents that may be required under Law. Barges with
less than forty-eight (48) hour notice shall be received by Owner on a
commercially reasonable efforts basis. Barges will communicate with the Terminal
via VHF radio or other acceptable means, its ETA where practicable at least
forty-eight (48) hours prior to arrival. Where forty-eight (48) hour notice is
not possible, the barge will communicate ETA to the Terminal via VHF radio or
other acceptable means, upon commencement of cargo operations at its last port
of call. Tow will communicate at approximately twenty-four (24) hours prior,
twelve (12) hours prior and then again at six (6) hours prior to arrival. Notice
of readiness will be given via VHF radio or other acceptable means to the
Terminal per standard industry practice and logged accordingly in barge time
logs. The allowed lay time for the completion of the offloading of each barge
shall be at a minimum of 5,000 bbl/hr, or the cargo discharge rate the barge is
able to achieve while maintaining 100 psi at the barge’s rail. Time allowed
shall commence upon the point at which Customer’s barge is all fast alongside
Owner’s berth. Owner shall not be obligated to berth any barge unless such barge
has, no later than eight (8) hours prior to the expected berthing time, provided
Owner with copies of any documents that may be required by Law. Owner shall
maintain a minimum pump rate of 2,500 bbls/hour to inland barges and 3,000
bbls/hour to ocean-going barges, unless otherwise restricted by the barge
itself. All pumping rates specified in this Section 4.4 assume a maximum Product
viscosity of 700 cst at 50˚C, and are subject to Customer’s delivery vessel
being able to pump at not less than 100 psi at dock flange.


4.5    Owner will deliver to Customer or to such third parties as Customer may
direct the Product held by Owner at the Terminal for the account of Customer.
Customer is responsible for

9
10.25

--------------------------------------------------------------------------------



providing to Owner documentation required to authorize receipt of deliveries
from the Terminal. Where Product is to be delivered from the Terminal, such
deliveries will be made only upon the written authorization of Customer and only
to properly qualified individuals. All receipts and discharges of Product shall
be arranged by Customer. Owner shall be responsible to receive and discharge the
Product at its designated lines and from or to those barges, marine vessels,
railcars and trucks designated by it. However, all receipts of any Products from
barges, marine vessels, railcars or trucks shall be arranged for and provided by
Customer, and Customer’s barges, marine vessels, railcars and trucks shall be
responsible for providing appropriate receiving/discharge hoses in accordance
with customary industry practices and applicable Laws.


4.6    Owner shall reserve for the storage and handling of the Products of
Customer the Tanks listed in Item 4 of Exhibit A. Owner, at its expense, will
have the right to substitute tanks, equipment or other facilities from time to
time as Owner deems necessary in its sole discretion, so long as the available
capacity, condition and quality of the substituted tanks, equipment and/or other
facilities are at least comparable in all material respects to the Tanks
replaced. All regularly scheduled maintenance, inspection and repair shall be
coordinated with Customer in advance to accommodate Customer’s schedule, and
shall be completed promptly and within a reasonable time. Customer shall not pay
for any Tank while it is out of service, unless a substituted tank is provided.
The Tanks (and any substituted tanks) shall be segregated tankage, and Product
shall not be commingled with any Owner or third party product except in an
emergency.


4.7    The Terminaling Services hereunder are being provided to Customer only
with respect to the Product and no other products unless otherwise consented to
by Owner in writing as provided in this Agreement. If a special method of
storing or handling Product is required, then Customer must notify Owner in
sufficient time to enable Owner to consider whether it will accept the proposed
changes in the method of storing or handling the Product and to take the
necessary preparatory measures if it agrees with such changes. Failing such
notice, Owner will not be obligated to provide such special storage and handling
service nor be liable for loss or damage to the Product because such special
service was not provided. It is understood that the cost of alterations made
necessary by the nature of Customer’s Product or otherwise required by Customer
for special methods of storing or handling Product will be for the account of
Customer and Customer will be responsible for the expense of any related and
necessary cleaning of the storage and handling equipment, including Tanks,
pipelines, pumps, hoses, meters, and loading arms. It is also understood that
Customer will treat its Product during receipt, delivery or while in the Tanks,
for H2S, Pour Point, Flash Point or as may otherwise be required based on
accepted industry practices.


4.8    Both Parties acknowledge that there are amounts of petroleum products
known as tank heels and line fills in the Tanks. Customer owns these tank heels
and line fills, as well as all other petroleum products in the Tanks. Customer
shall be responsible for, and liable for all charges related to, the removal,
handling, and disposal of any tank heels and line fills (including those that
constitute "hazardous waste" as defined by the Resource Conservation and
Recovery Act, as amended, and the implementing regulations under the United
States Environmental Protection Agency), and shall be responsible for selecting
the site for disposal and signing any manifests as the generator of such
hazardous waste.



10
10.25

--------------------------------------------------------------------------------



4.9    Customer and Owner will jointly appoint an independent inspector to
inspect the Tanks prior to commencement of this Agreement or as the Tanks are
ready for service. This inspection will establish the baseline condition of the
Tanks and the volumes of Product in the Tank bottoms (“Tank Bottom Volumes”),
and both Parties agree to be bound by this established baseline for purposes of
evaluating the condition of the Tanks and the Tank Bottom Volumes upon the
termination of this Agreement, with the requirement that upon termination of
this Agreement (a) Customer return the Tanks to the state of condition or repair
as they existed on the Commencement Date, subject to normal wear and tear and
the acts or omissions of Owner, and Owner shall pay Customer the market value of
the Tank Bottom Volumes within ten (10) days following the termination of this
Agreement. Customer will initiate the tank cleaning and return process within
ten (10) days following termination of this Agreement. If the parties fail to
agree on the payment owed to a party pursuant to Section 4.9(b) or following the
tank cleaning and return process, if Owner disagrees with Customer that the
Tanks are in the condition required by this Section 4.9, Customer and Owner will
jointly appoint an independent inspector or appraiser (as applicable) to inspect
the Tanks or determine the payment owed, and such inspector’s or appraiser’s
findings and recommendation, which shall take into account the condition of the
Tanks and the Product volume at the initial inspection, shall be binding upon
the Parties. Owner and Customer shall share equally the costs of the inspectors
or appraisers.


4.10    During the Term of this Agreement, Owner will be required to perform
routine maintenance and repair in accordance with industry practices, but will
not be required to make any improvements, alterations or additions to the
Terminal other than as contemplated by Sections 4.7 and 14.1. If the Tanks are
fully or partially destroyed during the Term of this Agreement, insurance
proceeds to rebuild the tanks are available for such purpose and the rebuilding
of the Tanks is economically viable, the Owner shall, unless substitute tanks
have been provided by Owner in accordance with Section 4.6, use the proceeds of
such insurance to rebuild the Tanks. If any Governmental Authority requires
installation of any improvement, alteration or addition to any Tank or other
equipment at the Terminal for purposes of compliance with any Law that hereafter
comes into effect that would materially interfere with or materially change the
nature of the Terminaling Services provided under this Agreement (or the cost
thereof), whether the result of the operation of the Terminal or the handling or
storage of the Product (“Change in Law”), Owner will notify Customer in writing
of (a) the cost of making any such improvement, alteration or addition, (b) when
such improvement, alteration or addition must be completed, and (c) Customer’s
share of such costs. Customer will pay its proportionate share of the costs
(which will be determined by commercially reasonable means that reflect the use
of the Terminal facilities for the Terminaling Services provided to Customer
under this Agreement compared with the same for other customers), said costs to
be prorated Monthly over the remaining Term of this Agreement. In addition to
installation costs, the costs for Customer’s account as a result of a Change in
Law will include engineering and interest expense (at a rate of 1% over the
prime lending rate on the date of completion of such installation).


4.11    All fixtures, equipment and appurtenances attached to the Tanks,
pipelines and other facilities of the Terminal (except for (i) any special
equipment defined in Item 10 of Exhibit A and (ii) any such assets that are
subsequently installed and paid for by Customer, which it may remove consistent
with the terms of Section 18.1 of the Lease, provided it pays for all damage
caused by removal) are and remain the property of Owner.



11
10.25

--------------------------------------------------------------------------------



Section 5.    Product Quality Standards and Requirements.


5.1    Customer warrants to Owner that all Product tendered by or for the
account of Customer for receipt by the Terminal will conform to the
specifications for such Product set forth in Exhibit B, subject to Section 5.2,
and will comply with industry standards (Pour Point, Viscosity, Flash and
Temperature) adequate to permit Product to be moved through the Terminal
facilities without special handling and consistent with past practices, and all
Laws, including all State and Federal Dangerous Waste Regulations. Customer will
supply to Owner in writing the basic specifications of the Product to be stored.
Owner will not be obligated to receive Product into the Terminal that is
contaminated or otherwise fails to meet those specifications, nor will Owner be
obligated to accept Product that fails to meet quality specifications set forth
in the arrival notice, but in no event will Owner have any liability whatsoever
for accepting Product for storage in Tanks which Product is either contaminated
or does not meet such specifications. Owner may rely upon the specifications and
representations of Customer as to Product quality; provided, however, if
cleaning of Tanks, pipelines, valves or pumps is necessary because Customer’s
Product is off specification or is contaminated, Customer will be responsible
for the cost of the removal and proper disposal of all such Product, residue,
scale, non-merchantable bottoms and any other accumulation from the affected
Tanks, pipelines, valves or pumps, and for cleaning Tanks, pipelines, valves and
pumps to a condition again suitable for the storage of Product as the affected
Tanks, pipelines, valves and pumps existed on the Effective Date, subject to
normal wear and tear, Force Majeure and the acts or omissions of Owner.


5.2    The quality of Product tendered into the Terminal for Customer’s account
must be verified either by Owner’s laboratory analysis, or by an independent
inspector’s analysis, at Customer’s discretion, indicating that the Product so
tendered meets the Product specifications provided in Section 5.1; provided,
however, such Product specifications may be modified from time to time as agreed
by Owner so long as the specifications, as modified, do not alter the basic
Product. All costs for Owner’s laboratory analysis will be borne by Owner and
costs for independent inspector’s analysis are to be borne by Customer. Owner
may sample any Product tendered to Owner for Customer’s account for the purpose
of confirming the accuracy of the analysis. The cost of such confirmation will
be borne by Owner.


5.3    Owner will be liable to Customer for contamination occurring at the
Terminal caused by Owner or occurring during Owner's custody of the Product that
results in one or more of the following: contamination of Product; Product that
fails to meet Customer's specifications; downgrading of Product; or change in
the character of Product. Owner will not be liable for contamination that is
caused by: the negligence or willful misconduct of Customer, its personnel,
contractors, customers or suppliers (other than Owner or its Affiliates, or
their respective employees or representatives); breach of Customer's obligations
under this Agreement; or natural deterioration of the Product. Customer shall
give Owner written notice of any claim alleging contamination, downgrading or
character change of the Product within thirty (30) days of discovery.



12
10.25

--------------------------------------------------------------------------------



Section 6.    Title, Custody and Loss of Product.


6.1    Title to Customer's Product will remain with Customer at all times. Owner
will assume custody of the Product at the time and at the point at which such
Product passes the flange connection between the transportation carrier and that
of Owner's receiving facilities. Owner's delivery of Customer's Product will be
deemed completed and its custody of it will cease when the Product passes the
flange coupler connection between Owner's loading assembly and the Customer's
transportation carrier.


6.2    Except for any (a) Standard Loss Allowance under Section 9, (b) loss of
Customer's Product associated with Customer approved Product flushings to
eliminate residual particles or other contaminants from pipelines, tanks, valves
or pumps, and (c) loss caused by any Force Majeure event, Owner is responsible
for any Product lost while in its custody. Upon delivery of Customer Product, as
provided above, Owner shall have no further responsibility for any Damages to
persons or property (including the Product) arising out of possession or use of
the Product, except to the extent that such Damages are caused by the negligence
or willful misconduct of Owner, its personnel, contractors, customers or
suppliers (other than Customer or its Affiliates, or their respective employees
or representatives) or by breach of Owner's obligations under this Agreement.


Section 7.    Limitation of Liability and Damages.


7.1    Notwithstanding any other provision of this Agreement, Owner is not
responsible for any lost Product unless a written claim is delivered to Owner by
Customer within ninety (90) days after Owner reports the alleged loss to
Customer or Customer otherwise learns of such loss. The maximum liability of
Owner for lost Product under Sections 6 and 9 will not exceed, and is strictly
limited to the value (i.e., replacement cost, FOB Terminal) of the Product
delivered. Owner may, in lieu of payment for Product, replace such Product with
product of like grade and quality (FOB Terminal)..


7.2    Customer shall procure and cause to remain in effect during the Term
credit support in accordance with the requirements set forth in Item 5 of
Exhibit A.


Section 8.    Product Measurement.


8.1    Quantities of Product received into and delivered from the Terminal will
be determined for the applicable mode of receipt and delivery of Product
designated in Exhibit A by either (a) shore tank gauge readings taken before and
after each receipt or delivery, (b) loading rack meter readings or (c) other
appropriate quantity measuring devices, as determined by the Parties. Absent
obvious error, the quantities of Product in storage at any time will be
determined from Terminal inventory records of receipts and deliveries. Inventory
records of Product will be verified against the sum of the material in the Tanks
as well as line fill. Gauging of Product received, delivered and in storage will
be taken jointly by representatives of the Parties. Customer may use certified
public inspectors at its own expense.


8.2    Terminal and loading facility meters will be calibrated periodically and
upon each completion of repair or replacement of a meter, at the meter owner’s
expense. Current calibration

13
10.25

--------------------------------------------------------------------------------



charts, licenses and inspection permits will be available at the Terminal for
examination during normal business hours. If a meter is determined by either
Party to be defective or inoperative, such Party shall immediately notify the
other Party, and it will be the responsibility of the owner of such meter to
promptly make repairs or replacements. Product received or delivered through a
facility having an inoperative or defective meter will be measured based upon
before and after tank gauges or official scale for tank truck.


8.3    Unless indicated otherwise, quantity determinations will be based on a
Barrel of Product.


8.4    Owner certifies to Customer the accuracy of all gauging and Terminal
records as to quantities, and grants Customer and its authorized representatives
access during Owner’s normal business hours and upon reasonable prior notice for
purposes of examination, testing and audit of Terminal records pertaining to the
receipt, handling, storage and delivery of Customer Product.


Section 9.    Product Loss Allowance. During such time as Owner is the custodian
of Product, Owner will indemnify Customer against any Product loss, including
loss due to evaporation, shrinkage, line loss, clingage and pipeline, valve,
flange, meter and tank leakage in excess of the Standard Loss Allowance per
Exhibit A of the total barrels of Product withdrawn from the Terminal by
Customer; provided, however, under no circumstances will Owner be responsible
for Product loss of any kind to the extent that such loss is caused by the
negligence or willful misconduct of Customer, its personnel, contractors,
customers or suppliers (other than Owner or its Affiliates, or their respective
employees or representatives) or Force Majeure. If Product losses exceed the
Standard Loss Allowance of Customer withdrawals during any Contract Year or at
the end of a shorter Term of this Agreement, Owner will, within thirty (30) days
after such loss is known to exist, either replace the Product or pay Customer
for it in accordance with Section 7.


Section 10.    Force Majeure.


10.1    Except as may be otherwise provided herein, neither Party shall be
liable for any failure or delay in performance hereunder which may be due, in
whole or in part, to an event of Force Majeure. Force Majeure shall not excuse
either Party from making any payments already due to the other Party. The Party
seeking to be excused from its performance will give the other Party prompt
written notice of the Force Majeure event stating the nature of the condition
and when the condition is terminated and will make commercially reasonable
attempts to ameliorate, avoid or remove the effects of the Force Majeure and
continue performance under this Agreement as soon as possible; provided,
however, that no provision of this Agreement shall be interpreted to require
Customer to deliver, or Owner to receive, Product at any delivery point other
than the Terminal. The obligations of the Party giving notice, so far as they
are affected by the Force Majeure event, will be suspended during, but not
longer than, the continuance of the Force Majeure event. The affected Party must
act with commercially reasonable diligence to resume performance and the
affected Party must notify the other Party when the Force Majeure event no
longer affects its ability to perform under this Agreement. Notwithstanding any
provision in this Agreement to the contrary, in no event will an event of Force
Majeure extend the term of this Agreement beyond the then effective Term (as
same may be automatically renewed pursuant to the provisions of this Agreement).



14
10.25

--------------------------------------------------------------------------------



10.2    Notwithstanding the foregoing, Owner agrees to provide Customer as much
advance notice as possible of any projected incapacity of the Terminal or of
Owner to provide Terminaling Services whether or not such incapacity (a) results
from a Force Majeure event or (b) may result in excused performance under this
Section 10.


10.3    The requirement that any Force Majeure event be remedied as soon as
possible will not require the settlement of strikes, lockouts, or other labor
difficulty by the Party claiming excuse due to a Force Majeure event contrary to
its wishes.


10.4    If either Party is rendered unable to perform by reason of Force Majeure
for a period in excess of one hundred eighty (180) consecutive calendar days,
then the other Party, thereafter, may terminate this Agreement upon thirty (30)
days prior written notice to the Party claiming excuse due to a Force Majeure
event.


10.5    If Owner is excused from providing service pursuant to this Agreement
due to a Force Majeure event, the Monthly Storage and Service Fees and Other
Fees and Charges not already due and payable will be excused or proportionately
reduced (based on the shell capacity volumes of the Tanks set forth in Item 4 of
Exhibit A) for so long as the Owner’s performance is excused due to the Force
Majeure event. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO
EVENT WILL CUSTOMER BE EXCUSED FROM PAYING THE MONTHLY STORAGE FEES AS A RESULT
OF CUSTOMER’S INABILITY TO OBTAIN PRODUCT FROM THIRD PARTIES FOR SHIPMENT TO THE
TERMINAL EVEN IF DUE TO EMBARGOS OR EXPORT OR IMPORT RESTRICTIONS OR LOSS OF
SUPPLY (INCLUDING ANY FORCE MAJEURE AFFECTING CUSTOMER’S TRANSPORTATION OR
SUPPLY OF THE PRODUCT OUTSIDE THE TERMINAL) DURING THE INITIAL TERM OR ANY
SUBSEQUENT TERM OF THIS AGREEMENT.


Section 11.    Inspection of and Access to Terminal.


11.1    Customer and its authorized representatives shall have the right during
the Terminal operation hours to visit and inspect the Terminal including the
right to inspect records relating to storage, use and handling of Customer’s
Product. Customer’s right and that of its authorized representatives to enter
the Terminal in order to observe and verify Owner’s performance of its
Terminaling Services and to the extent required for other purposes of this
Agreement will be exercised by Customer in a way that will not unreasonably
interfere with or diminish Owner’s control over or its operation of the Terminal
and will be subject to reasonable rules and regulations from time to time
promulgated by Owner, including safety rules. Customer acknowledges that under
this Agreement none of Customer’s vehicles or vehicles acting on behalf of
Customer will be granted access to the Terminal until the owner of such vehicles
and its employees or agents have reviewed and become familiar with Owner’s
operating and safety procedures relating to the Terminal.


11.2    Within seven (7) days after the Effective Date, Customer must notify
Owner of those third parties to which Owner may deliver Product from the
Terminal. Customer must furnish at least forty-eight (48) hours prior notice of
any additions or deletions to its list of approved third parties. Customer will
cause all persons receiving or delivering its Product to utilize only those
portions of the

15
10.25

--------------------------------------------------------------------------------



Terminal facilities designated for such purposes by Owner and only for the
period of time required for expeditious completion of such receipt and delivery.


11.3    Customer acknowledges that any grant of the right of access to the
Terminal under this Agreement or under any document related to this Agreement is
a grant of merely a license and will convey no interest in or to the Terminal or
any part of it.


Section 12.    Assignment.


12.1    This Agreement will inure to the benefit of and be binding upon the
Parties hereto and their respective successors and permitted assigns. This
Agreement and the rights and obligations of a Party hereunder shall not be
transferred or assigned, in whole or in part, without the prior written consent
of the other Party; provided (a) Customer may freely assign this Agreement to
any of its Controlled Affiliates, (b) Owner may freely (i) assign, sell, pledge
or encumber this Agreement or the accounts, revenues, or proceeds hereof in
connection with any financing or other financial arrangements, or (ii) assign
this Agreement in connection with the sale of all or substantially all of the
assets of Owner, and (c) Owner shall approve an assignment of this Agreement
(whether for purposes of a financing or otherwise) by Customer to an assignee in
conjunction with a permitted assignment by Customer of the Lease to such
assignee, and effective with the assignment of the Lease. In the event of any
assignment by a Party of this Agreement or its rights or obligations hereunder
(other than an assignment strictly for purposes of securing financing), the
assignee shall assume in writing and in form adequate at law for such purpose
the assigning Party's prospective obligations under this Agreement from and
after such assignment. Notwithstanding any assignment by a Party, the assigning
Party shall remain fully obligated under all terms of this Agreement; provided,
however, that in connection with any assignment by Owner under Section
12.1(b)(ii) hereof, Owner shall be fully released from any and all prospective
obligations under this Agreement from and after such assignment.




12.2    Customer may only sublease unused Tank storage (on a Tank-by-Tank basis,
but not on any partial Tank basis) to its Controlled Affiliates and not to any
other persons. Prior to entering into such sublease, Customer will advise Owner
as to the Product which will be stored in any Tanks which Customer elects to
sublease. Customer shall remain obligated to pay Owner the Monthly Storage and
Service Fees even if Customer elects to sublease any or all of the Tanks.


Section 13.    Notice. Any notice required or permitted under this Agreement
must be in writing and will be deemed received when actually received and
delivered by (i) United States mail, certified or registered, return receipt
requested, (ii) confirmed overnight courier service, (iii) confirmed facsimile
transmission, or (iv) other electronic communication where receipt of the
communication has been acknowledged, in each case properly addressed or
transmitted to the address of the Party set forth in Items 1 and 2 of Exhibit A
or to such other address or facsimile number as a Party will provide to the
other Party in accordance with this provision. In the event of any assignment of
this Agreement by either Party, all Parties hereto (and any of their assignees)
shall continue to provide all notices required or permitted under this Agreement
to the initial Parties hereto unless otherwise advised to the contrary in
writing by an initial Party hereto.

16
10.25

--------------------------------------------------------------------------------





Section 14.    Compliance with Law and Safety.


14.1    Customer warrants that the Products tendered by it are produced,
transported, and handled, and Owner warrants that the Terminal and the
Terminaling Services provided by it under this Agreement are, in full compliance
with all Laws. Each Party also warrants that it may lawfully receive and handle
the Product, and it will furnish to the other Party any evidence required to
provide compliance with all Laws, and will file with Governmental Authorities
any required reports evidencing such compliance with those Laws.


14.2    Customer certifies, on behalf of itself, its employees, agents, and
contractors, that all railcars, vehicles, barges and marine vessels owned or
procured by Customer in connection with this Agreement will comply with all Laws
and any requirements imposed by Customer’s or Owner’s insurers. Customer will
furnish Owner with information (including Material Safety Data Sheet) concerning
the safety and health aspects of Product stored under this Agreement. Owner will
communicate such information to all persons who may be exposed to or may handle
such Product, including Owner’s employees, agents and contractors.


14.3    Customer hereby authorizes Owner to take measures necessary to protect
the environment from damage arising from spillage or transport of Customer’s
Products. Owner is authorized to incur such expenses by employing its own
resources or by contracting with others as are reasonably necessary to remove
the Product and mitigate the effects of any spill. Customer shall fully
reimburse Owner for all expenses incurred for Product removal, mitigation and
cleanup provided that the spill was caused by the negligence or willful
misconduct of Customer, its employees or transportation agents. In such event,
Owner agrees to assign to Customer any rights Owner may have against the party
causing the spill for costs of Product removal, mitigation and cleanup, provided
Customer has prior thereto fully reimbursed Owner therefor.


Section 15.    Default, Waiver and Remedies.


15.1    Customer Default. A material breach of any of the terms and conditions
of this Agreement by Customer, or the bankruptcy or insolvency of Customer, will
constitute a default under this Section. In the case of a non-monetary default
by Customer, Owner may notify Customer of the particulars of such default and
Customer will have sixty (60) days thereafter to cure such default; provided,
however, if such default cannot be cured within such sixty (60) day period, then
Customer will have such additional time as reasonably necessary to cure such
default so long as Customer takes steps necessary to begin curing such default
within the sixty (60) day period and proceeds with reasonable diligence to cure
such default, but provided further, if the default is such that the continuation
of the default has or may have an material adverse effect on Owner’s operation
of the Terminal or result in a material liability or damage to Owner, and Owner
provides written notice of such (“Damage Notice”), then in no event shall the
cure period exceed the greater of (i) one hundred twenty (120) days after
Owner’s initial notice of the default, or (ii) thirty (30) days after Owner’s
Damage Notice. In the case of a monetary default by Customer, Owner will notify
Customer of such monetary default and Customer will have five (5) days after
receipt of such notification to cure such default. If Customer fails to cure
such monetary default on or before the

17
10.25

--------------------------------------------------------------------------------



end of such five (5) day cure period, then Owner may terminate this Agreement
and/or exercise any of its other rights and remedies.


15.2    Owner Default. A material breach of any of the terms and conditions of
this Agreement by Owner, or the bankruptcy or insolvency of Owner, will
constitute a default under this Section. Upon default, Customer may notify Owner
of the particulars of such default and Owner will have sixty (60) days
thereafter to cure such default; provided, however, if such default cannot be
cured within such sixty (60) day period, then Owner will have such additional
time as reasonably necessary to cure such default so long as Owner takes steps
necessary to begin curing such default within the sixty (60) day period and
proceeds with reasonable diligence to cure such default, but provided further,
if the default is such that the continuation of the default has or may have an
material adverse effect on Customer’s operation of its facility or result in a
material liability or damage to Customer, and Customer provides a Damage Notice,
then in no event shall the cure period exceed the greater of (i) one hundred
twenty (120) days after Customer’s initial notice of the default, or (ii) thirty
(30) days after Customer’s Damage Notice.


15.3    The waiver by a non-defaulting Party of any right under this Agreement
will not operate to waive any other such right nor operate as waiver of that
right at any future date upon another default by the defaulting Party under this
Agreement, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise of that
right, power, or privilege or the exercise of any other right, power, or
privilege. Nothing in this Section is intended in any way to limit or prejudice
any other rights or remedies the non‑defaulting Party may have under this
Agreement or by law. The remedies of the non-defaulting Party provided in this
Agreement are not exclusive and, except as otherwise expressly limited by this
Agreement, are in addition to all other remedies of the non-defaulting Party at
law or in equity. Acceptance by Owner of any payment from Customer for any
charge or service after termination of this Agreement shall not be deemed a
renewal of this Agreement under any circumstances, nor a waiver of any rights
Owner may have under this Agreement or otherwise.


15.4    Each Party agrees that it has a duty to mitigate damages and to use
commercially reasonable efforts to minimize any damages it may incur as a result
of the other Party’s performance or non-performance of this Agreement.


Section 16.    Insurance.


16.1    Coverage. Owner and Customer will procure and maintain in effect during
the Term of this Agreement and as otherwise required herein insurance coverages
as set forth on Exhibit C hereto.


16.2    Failure to Secure. Subject to Item V of Exhibit C, failure to secure the
insurance coverage, or failure to comply fully with any of the insurance
provisions of this Agreement, or the failure to secure such endorsements on the
policies as may be necessary to carry out the terms and conditions of this
Agreement, will in no way relieve a Party from the obligations of this
Agreement.



18
10.25

--------------------------------------------------------------------------------



16.3    Certificates of Insurance. Prior to Owner commencing any performance
under this Agreement and as a condition of Customer exercising any of its rights
under this Agreement, each Party will furnish to the other Party certificates of
insurance, in accordance with Item I of Exhibit C, evidencing that proper
insurance has been secured in accordance with the specific terms of this
Agreement. Failure of a Party to require such certificate or to object to any
such certificate it receives or to commence performance without first providing
a conforming certificate or request copies of any policy will not be a waiver of
the other Party’s obligation to meet its insurance obligations under this
Section, including its obligation to provide conforming certificates.


16.4    Reports of Accidents. Each Party will provide written notice to the
other Party of all accidents or occurrences resulting in injuries to employees
or third parties, or damage to property while at the Terminal as soon as
practical upon learning of the accident, occurrence or damage, and will furnish
the other Party with a copy of all reports made by the Party or its underwriter
or reports to others of such accidents or occurrences.


16.5    Insurance of Product. Insurance covering the Product, to the extent not
intended to be covered by Owner’s property insurance under Item II.C. of Exhibit
C, may, if desired by Customer, be carried by Customer at its own expense.


Section 17.    Indemnity.


17.1    To the extent permitted by law and except as otherwise specifically
provided in this Agreement, each Party will defend, indemnify and hold harmless
the other Party and its Indemnitees from and against any and all Damages,
resulting from or arising out of (a) the indemnifying Party’s failure to comply
with all Laws, or (b) bodily injury or death of any person, including any
Party’s or its Indemnitees’ personnel, to the extent such injury or death in
clause (b) is caused by the negligence or willful misconduct of the indemnifying
Party. Where the injury or death in clause (b) is the result of the joint or
concurrent negligence or willful misconduct of Owner and Customer, each Party’s
duty of indemnification will be in proportion to its share of such joint or
concurrent negligence or willful misconduct.


17.2    (a)    To the extent permitted by law and except as otherwise
specifically provided in this Agreement, Owner shall be responsible for, and
shall release and defend, indemnify, and hold harmless Customer and its
Indemnitees from and against, Damages to the natural resources and the
environment and to property of Owner and its neighbors, including the Terminal
facility, and for Damages to Product while in Owner's custody to the extent
provided in this Agreement, unless and to the extent such Damages are caused by
the negligence or willful misconduct of Customer or its Indemnitees, customers,
transporters or suppliers (other than Owner or its Indemnitees).


(b)    To the extent permitted by law and except as otherwise specifically
provided in this Agreement, Customer shall be responsible for, and shall release
and defend, indemnify and hold harmless Owner and its Indemnitees from and
against, Damages to the natural resources and property of Customer and other
persons, including the barges, marine vessels, railcars and vehicles

19
10.25

--------------------------------------------------------------------------------



that transport Product for Customer, unless and to the extent such Damages are
caused by the negligence or willful misconduct of Owner or its Indemnitees.


17.3    Each Party or its Indemnitees will (and each is deemed to be an
“indemnified party” pursuant to this Section 17.3), promptly after the receipt
of notice of any claim in respect of which indemnity may be sought from the
other Party, notify such Party in writing of the receipt of such claim. The
omission of the indemnified party so to notify the indemnifying Party of any
such claim shall not relieve the indemnifying Party from any liability in
respect of such claim which it may have to the indemnified party on account of
the indemnity agreement herein (except, however, that the indemnifying Party
shall be relieved of liability to the extent that the failure so to notify shall
have caused prejudice to defense of such claim), nor shall it relieve the
indemnifying Party from any other liability which it may have to the indemnified
party. The indemnifying Party shall be entitled at its cost and expense to
contest and defend by all appropriate legal proceedings any claim with respect
to which it is called upon to indemnify the indemnified party under the
provisions of this Agreement; provided, however, that notice of the intention so
to assume and contest shall be delivered by the indemnifying Party to the
indemnified party within thirty (30) days from the date of delivery to the
indemnifying Party of notice by the indemnified party of the assertion of the
claim. Any such contest may be conducted in the name and on behalf of the
indemnifying Party or the indemnified party as may be appropriate. Such contest
shall be conducted by attorneys employed or engaged by the indemnifying Party,
but the indemnified party shall have the right to participate in such
proceedings and to be represented by attorneys of its own choosing at its cost
and expense. If the indemnified party joins in any such contest, the
indemnifying Party shall coordinate all matters with the indemnified party, but
the indemnifying Party have full authority to determine all action to be taken
with respect thereto. If after notice as provided for herein, the indemnifying
Party does not elect to contest or defend any claim as provided in this Section
17.3, the indemnifying Party shall be bound by the result obtained with respect
thereto by the indemnified party and the indemnified party may (but shall have
no obligation to) contest any such claim. At any time after the commencement of
defense of any claim, the indemnifying Party may request the indemnified party
to agree in writing to the abandonment of such contest or to the payment or
compromise by the indemnifying Party of the asserted claim, whereupon such
action shall be taken unless the indemnified party determines that failure to
continue the contest or taking of such action could adversely affect the
business of the indemnified party or any of its Affiliates, and so notifies the
indemnifying Party in writing within fifteen (15) days of such request from the
indemnifying Party. If requested by the indemnifying Party, the indemnified
party agrees to cooperate with the indemnifying Party and its counsel in
contesting any claim which the indemnifying Party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the claim
or any cross‑complaint against any person (other than any Affiliates of the
indemnified party), but the indemnifying Party will reimburse the indemnified
party for any expenses incurred by it in so cooperating. The indemnified party
agrees to afford the indemnifying Party and its counsel the opportunity to be
present at, and to participate in, conferences with all persons, including
Governmental Authorities, asserting any claim against the indemnified party, or
conferences with representatives of or counsel for such persons.


17.4    In addition to and separate and apart from other insurance obligations
that each Party may assume under the terms of this Agreement, insurance covering
this indemnity agreement may

20
10.25

--------------------------------------------------------------------------------



be provided by each Party to the extent permitted by law. Further, such
insurance coverage and limits will not be deemed as a limitation on either
Party’s liability under the indemnities granted to the other Party and its
Indemnitees in this Agreement.


17.5    NOTWITHSTANDING ANY OTHER TERMS IN THIS AGREEMENT AND REGARDLESS OF
FAULT, NEITHER PARTY SHALL HAVE ANY LIABILITY TO THE OTHER PARTY OR ITS
INDEMNITEES UNDER OR ARISING OUT OF THIS AGREEMENT FOR LOST PROFITS OR INCOME OR
CONSEQUENTIAL DAMAGES (INCLUDING RESULTING FROM BREACH OF CONTRACT IN FAVOR OF
ANY PURCHASER OF CUSTOMER) NOR BE LIABLE TO THE OTHER PARTY OR ITS INDEMNITEES
FOR THE OTHER PARTY’S OR ITS INDEMNITEES’ SPECIAL, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES WITH RESPECT TO THIS AGREEMENT OR ANY ACT IN
CONNECTION HEREWITH, WHETHER IN CONTRACT, TORT OR OTHERWISE IRRESPECTIVE OF
WHETHER SUCH DAMAGES WERE FORESEEABLE BY EITHER PARTY.


Section 18.    Other Representations, Warranties and Covenants. As a material
inducement to entering into this Agreement, each Party, with respect to itself,
represents and warrants to the other Party as of the Effective Date of this
Agreement as follows: (a) it is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation and is qualified to
conduct its business in those jurisdictions necessary to perform this Agreement;
(b) it has all Governmental and other authorizations, permits and licenses
necessary for it to legally perform its obligations under this Agreement; (c)
the execution, delivery and performance of this Agreement are within its powers,
have been duly authorized by all necessary action and do not violate any of the
terms or conditions in its governing documents or any contract to which it is a
party or any Law applicable to it; (d) this Agreement and each other document
executed and delivered in accordance with this Agreement constitutes its legally
valid and binding obligation enforceable against it in accordance with its
terms, subject to any equitable defenses; (e) it is not bankrupt or insolvent
and there are no reorganization, receivership or other arrangement proceedings
pending or being contemplated by it, or to its knowledge threatened against it;
and (f) it has read this Agreement and fully understands its rights and
obligations under this Agreement, and has had an opportunity to consult with an
attorney of its own choosing to explain the terms of this Agreement and the
consequences of signing it.


Section 19.    Construction of Agreement.
19.1    Headings. The headings of the sections and subsections of this Agreement
are for convenience only and will not be used in the interpretation of this
Agreement.
19.2    Amendment or Waiver. This Agreement may not be amended, modified or
waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties. The failure of either Party to insist
upon strict performance of any of the covenants and conditions of this Agreement
shall not be construed to be a waiver or relinquishment of such, or any other
covenants or conditions, but the same shall be and remain in full force and
effect.
19.3    Severability. Any provision of this Agreement that is prohibited or not
enforceable in any jurisdiction will, as to that jurisdiction, be ineffective
only to the extent of the prohibition or

21
10.25

--------------------------------------------------------------------------------



lack of enforceability without invalidating the remaining provisions of this
Agreement, and will not affect the validity or enforceability of those
provisions in another jurisdiction or the validity or enforceability of this
Agreement as a whole.
19.4    Entire Agreement. This Agreement (including the Exhibits and the Lease
Agreement) contains the entire and exclusive agreement between the Parties with
respect to the subject matter, and there are no other promises, representations,
or warranties affecting it. The terms of this Agreement may not be contradicted,
explained or supplanted by any usage of trade, course of dealing or course of
performance, and any other representation, promise, statement or warranty made
by either Party or their agents that differs in any way from these terms will be
given no force or effect unless made in writing and signed by authorized
representatives of Customer and Owner.


Section 20.    Law. THIS AGREEMENT WILL BE GOVERNED BY, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS.


Section 21.    Confidentiality.


21.1    During the Term and for a period of two (2) years following the Term,
each Party will, and will cause its officers, directors, managers, members,
partners, stockholders, employees, Affiliates, agents and representatives to,
hold in strict confidence all Confidential Information (as hereinafter defined)
and will not, and will ensure that such other persons will not, disclose the
same to any person except only for (i) any such disclosure as is reasonably
necessary to carry out this Agreement and the transactions contemplated hereby
or (ii) any disclosure required by Law (and then only upon prior written notice
to the other Party). Notwithstanding any provision in this Agreement to the
contrary, any Party (and any representative of such Party) may disclose to any
and all Governmental Authorities, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement,
and all materials of any kind (including opinions or other tax analyses) that
are provided to such Party relating to such tax treatment and tax structure. If
this Agreement is terminated, upon a Party’s request, the other Party shall
return all written Confidential Information of the requesting Party, except for
that portion of such Confidential Information that may be found in analyses,
compilations, studies or other documents prepared by, or for, the returning
Party, and the returning Party and its officers, directors, managers, members,
partners, stockholders, employees, Affiliates, agents and representatives shall
not retain any copies of such written Confidential Information. The portion of
written Confidential Information that may be found in analyses, compilations,
studies or other documents prepared by, or for, the returning Party, and any
written Confidential Information furnished by the requesting Party not so
requested or returned, will be destroyed. Notwithstanding any provision in this
Agreement to the contrary, however, neither Party nor any of its representatives
shall be required to destroy or alter any computer

22
10.25

--------------------------------------------------------------------------------



archival or computer backup tapes or files which may contain any Confidential
Information of the requesting Party, provided they are kept confidential in
accordance with the terms of this Agreement and are not used for any purpose
inconsistent with the terms of this Agreement.


21.2    For purposes of this Agreement, “Confidential Information” shall mean
all information of any kind concerning the Parties (or their Affiliates), or the
properties or business of the Parties (or their Affiliates), which information
is confidential, proprietary or generally not available to the public, but
excludes information which (a) becomes generally available to the public through
no act or fault of the receiving Party; (b) a Party can demonstrate was already
known to the Party at the time of disclosure by the other Party (other than any
information known to the Parties regarding the Parties or their properties or
business, or disclosures made by the Parties, pursuant to the transactions
contemplated by this Agreement or in a Party’s evaluation thereof); (c) was
acquired from a third party whom such Party does not reasonably believe is
prohibited from making disclosure; or (d) a Party can demonstrate was
independently developed by the Party without use of any of the Confidential
Information.


21.3    The Parties shall have all rights and remedies available at law and in
equity with respect to a breach of the provisions of this Section 21, including
the remedies of specific performance and injunctive relief.


Section 22.    Reserved.


Section 23.    Arbitration.


23.1    THE PARTIES TO THIS AGREEMENT AGREE THAT ANY DISPUTE, CONTROVERSY OR
CLAIM THAT MAY ARISE BETWEEN THEM IN CONNECTION WITH OR OTHERWISE RELATING TO
THIS AGREEMENT OR THE APPLICATION, IMPLEMENTATION, VALIDITY OR BREACH OF THIS
AGREEMENT OR ANY PROVISION OF THIS AGREEMENT (INCLUDING CLAIMS BASED ON
CONTRACT, TORT OR STATUTE), SHALL BE FINALLY, CONCLUSIVELY AND EXCLUSIVELY
SETTLED BY BINDING ARBITRATION IN HOUSTON, TEXAS, IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES (THE “RULES”) OF THE AMERICAN ARBITRATION
ASSOCIATION OR ANY SUCCESSOR THERETO (“AAA”) THEN IN EFFECT. THE PARTIES TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVE THEIR RIGHT TO SEEK REMEDIES IN COURT,
INCLUDING THE RIGHT TO TRIAL BY JURY, WITH RESPECT TO ANY MATTER SUBJECT TO
ARBITRATION PURSUANT TO THIS SECTION 23. ANY PARTY TO THIS AGREEMENT MAY BRING
AN ACTION, INCLUDING A SUMMARY OR EXPEDITED PROCEEDING IN ANY COURT HAVING
JURISDICTION, TO COMPEL ARBITRATION OF ANY DISPUTE, CONTROVERSY OR CLAIM TO
WHICH THIS SECTION 23 APPLIES. EXCEPT WITH RESPECT TO THE FOLLOWING PROVISIONS
(THE “SPECIAL PROVISIONS”) WHICH SHALL APPLY WITH RESPECT TO ANY ARBITRATION
PURSUANT TO THIS SECTION 23, THE INITIATION AND CONDUCT OF ARBITRATION SHALL BE
AS SET FORTH IN THE RULES, WHICH RULES ARE

23
10.25

--------------------------------------------------------------------------------



INCORPORATED IN THIS AGREEMENT BY REFERENCE WITH THE SAME EFFECT AS IF THEY WERE
SET FORTH IN THIS AGREEMENT.


23.2    In the event of any inconsistency between the Rules and the Special
Provisions, the Special Provisions shall control. Any references in the Rules to
a sole arbitrator shall be deemed to refer to the tribunal of arbitrators
provided for under Section 23.4.


23.3    The arbitration shall be administered by the AAA. If the AAA is unable
or legally precluded from administering the arbitration, then the Parties shall
agree upon an alternative arbitration organization, provided that if the Parties
cannot agree, such organization shall be selected by the Chief Judge of the
United States District Court for the Southern District of Texas.


23.4    Unless otherwise agreed in writing by the Parties for the selection of a
single neutral arbitrator, the arbitration shall be conducted by a tribunal of
three (3) arbitrators. Within ten (10) days after arbitration is initiated
pursuant to the Rules, the initiating Party (the “Claimant”) shall send written
notice to the other Party (the “Respondent”), with a copy to the Houston, Texas
office of the AAA, designating the first arbitrator (who shall not be a
representative or agent of any Party but may or may not be an AAA panel member
and, in any case, shall be reasonably believed by the Claimant to possess the
requisite experience, education and expertise in respect of the matters to which
the Claim relates to enable such person to competently perform arbitral duties).
With ten (10) days after receipt of such notice, the Respondent shall send
written notice to the Claimant, with a copy to the Houston, Texas office of the
AAA and to the first arbitrator, designating the second arbitrator (who shall
not be a representative or agent of any Party but may or may not be an AAA panel
member and, in any case, shall be reasonably believed by the Respondent to
possess the requisite experience, education and expertise in respect of the
matters to which the Claim relates to enable such person to competently perform
arbitral duties). Within ten (10) days after such notice from the Respondent is
received by the Claimant, the Respondent and the Claimant shall cause their
respective designated arbitrators to select any mutually agreeable AAA panel
member as the third arbitrator. If the respective designated arbitrators of the
Respondent and the Claimant cannot so agree within said ten (10) day period,
then the third arbitrator will be determined pursuant to the Rules. Prior to
commencement of the arbitration proceeding, each arbitrator shall have provided
the Parties with a resume outlining such arbitrator’s background and
qualifications and shall certify that such arbitrator is not a representative or
agent of any of the Parties. If any arbitrator shall die, fail to act, resign,
become disqualified or otherwise cease to act, then the arbitration proceeding
shall be delayed for fifteen (15) days and the Party by or on behalf of whom
such arbitrator was appointed shall be entitled to appoint a substitute
arbitrator (meeting the qualifications set forth in this Section 23.4) within
such fifteen (15) day period; provided, however, that if the Party by or on
behalf of whom such arbitrator was appointed shall fail to appoint a substitute
arbitrator within such fifteen (15) day period, the substitute arbitrator shall
be a neutral arbitrator appointed by the AAA arbitrator within fifteen (15) days
thereafter.


23.5    All arbitration hearings shall be commenced within ninety (90) days
after arbitration is initiated pursuant to the Rules, unless, upon a showing of
good cause by a Party to the arbitration, the tribunal of arbitrators permits
the extension of the commencement of such hearing; provided, however, that any
such extension shall not be longer than sixty (60) days.

24
10.25

--------------------------------------------------------------------------------





23.6    All claims presented for arbitration shall be particularly identified
and the Parties to the arbitration shall each prepare a statement of their
position with recommended courses of action. These statements of position and
recommended courses of action shall be submitted to the tribunal of arbitrators
chosen as provided hereinabove for binding decision. The tribunal of arbitrators
shall not be empowered to make decisions beyond the scope of the position
papers.


23.7    The arbitration proceeding will be governed by the substantive laws of
the State of Texas and will be conducted in accordance with such procedures as
shall be fixed for such purpose by the tribunal of arbitrators, except that (a)
discovery in connection with any arbitration proceeding shall be conducted in
accordance with the Federal Rules of Civil Procedure and applicable case law,
(b) the tribunal of arbitrators shall have the power to compel discovery, and
(c) unless the Parties otherwise agree and except as may be provided in this
Section 23, the arbitration shall be governed by the Federal Arbitration Act, 9
U.S. §§ 1‑16, to the exclusion of any provision of Law or procedure inconsistent
therewith or which would produce a different result. The Parties shall preserve
their right to assert and to avail themselves of the attorney‑client and
attorney-work product privileges, and any other privileges to which they may be
entitled pursuant to Law. No Party to the arbitration or any arbitrator may
compel or require mediation and/or settlement conferences without the prior
written consent of all such Parties and the tribunal of arbitrators.


23.8    The tribunal of arbitrators shall make an arbitration award as soon as
possible after the later of the close of evidence or the submission of final
briefs, and in all cases the award shall be made not later than thirty (30) days
following submission of the matter. The finding and decision of a majority of
the arbitrators shall be fmal and shall be binding upon the Parties. Judgment
upon the arbitration award or decision may be entered in any court having
jurisdiction thereof or application may be made to any such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. The
tribunal of arbitrators shall have the authority to assess liability for
pre-award and post-award interest on the claims, attorneys' fees, expert witness
fees and all other expenses of arbitration as such arbitrators shall deem
appropriate based on the outcome of the claims arbitrated. Unless otherwise
agreed by the Parties to the arbitration in writing, the arbitration award shall
include fmdings of fact and conclusions of law.


23.9    Notwithstanding any provision in this Section 23 to the contrary, this
Section 23 shall not be construed to require arbitration of a claim or dispute
brought by a person who is not a Party to this Agreement, or affect the ability
of any Party to interplead or otherwise join the other Party in a proceeding
brought by a person who is not a Party to this Agreement.


23.10    EACH PARTY UNDERSTANDS THAT THIS AGREEMENT CONTAINS AN AGREEMENT TO
ARBITRATE WITH RESPECT TO ANY DISPUTE OR NEED OF INTERPRETATION OF THIS
AGREEMENT. AFTER SIGNING THIS AGREEMENT, EACH PARTY UNDERSTANDS THAT IT WILL NOT
BE ABLE TO BRING A LAWSUIT GOVERNING ANY DISPUTE THAT MAY ARISE WHICH IS COVERED
BY THE ARBITRATION PROVISION, EXCEPT TO COMPEL ARBITRATION OR SEEK INJUNCTIVE
RELIEF. INSTEAD, EACH PARTY AGREES TO SUBMIT ANY SUCH DISPUTE TO ARBITRATION.

25
10.25

--------------------------------------------------------------------------------







Remainder of page intentionally left blank;
Signature page follows







26
10.25

--------------------------------------------------------------------------------






This Agreement has been executed by the authorized representatives of each Party
as set forth below effective as of the Effective Date.[tsasig1.jpg]





Signature Page
Terminaling Services Agreement

--------------------------------------------------------------------------------



EXHIBIT A




1.    Customer Address


Omega Refining, LLC
c/o Sterling, Gregory & Plotkin, LLC
1331 17th Street, Suite 1060        
Denver, Colorado 80202        
Attention:    James P. Gregory,
Vice President and General Counsel
Tel. No. 303.292.9122
Fax No. 303.292.9121






2.    Owner Address


Marrero Terminal LLC
c/o PipeStem Energy Group, LLC
3721 Briarpark, Suite 200
Houston, Texas 77042
Attn: Christina Henderson
Tel. No.: 713.266.3100
Fax No.: 713.266.3113






3.    Terminal, Services, and Modes of Receipt and Delivery


Owner’s Terminaling Services shall be provided hereunder at the area designated
from time to time within the Marrero facility located at 5000 River Road,
Marrero, Louisiana 70094 (“Terminal”). The Terminal shall be capable of
receiving and delivering Product as provided below:
    
 
Modes of Receipt & Delivery
 
Barges and Marine Vessels drafting 35 feet or less
Tank Trucks
Railcars




Exhibit A - 1
10.25

--------------------------------------------------------------------------------





**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************


4.    Monthly Service Fees; Tanks at the Terminal




A.     Tanks



Exhibit A - 2
10.25

--------------------------------------------------------------------------------



Tanks Available on Effective Date
Tank Number
Shell (bbl)
Safe Fill (bbl)
 
805
6615
6261
 
806
3381
3123
 
807
3499
3293
 
808
3797
3462
 
6331
11688
10367
6854
11368
10391
7397
55830
53189
7499
13811
12302
7543
10734
9926
31493
42582
41686
31494
53832
51860



The term "Tanks" as used in this Agreement shall mean those storage tanks
located at the Terminal specified above by "Tank Number," and any other tanks at
the Terminal which replace or are used in substitution of the identified tanks
as provided by Owner pursuant to the terms of this Agreement. The term "Tanks"
shall not include any other tanks or storage facilities at the Terminal.


B.    Calculation of Fees



Exhibit A - 3
10.25

--------------------------------------------------------------------------------





(1)    Storage, Handling and Throughput Service Fees. During the Initial Term,
Owner shall charge and Customer shall pay monthly storage, handling and
throughput service charges as follows:


(a)(a) Storage Fees: *** per month based on the shell capacity of each of the
Tanks, inclusive of all fees, charges, costs and expenses related to the
services provided herein (including wharfage/dockage fees; vessel and barge tie­
, up costs; truck and railcar handling; overtime/holiday expenses), other than
heating as set forth below;


(b)



**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************
(c)Throughput Fees: Additional *** for any throughput volumes above the
available shell capacity on a monthly basis; and


(c) Heating: Owner will have no obligation to provide any Tank or line heating
to Customer (or any fuel therefor), and Customer will arrange for its own
heating and fuel requirements.


During each Subsequent Term, Owner and Customer agree that the charges set forth
in Sections 4.B(l)(a), (b) and (c) above shall be at the then prevailing market
rate (determined with respect to each Subsequent Term and for the period of that
Subsequent Term) that would be charged by Owner to other customers of the
Terminal for similar Terminal Services with comparable tank storage safe fill
capacities (provided that the storage fees in Item 4.B(l)(a) shall not be less
than *** per month). Owner hereby agrees to inform Customer at least thirty (30)
days prior to the date on which Customer must elect whether to extend the Term
of the Lease, of Owner's determination of the amount of the Storage, Throughput
and Heating Fees (if any) for the following Subsequent Term.


(2)    Vessel or Barge Demurrage Charges. During the Term, demurrage claims and
expenses shall be addressed as provided in Section 4.2 of this Agreement.


(3)    Taxes and Assessments. During the Term, taxes incurred with respect to
this Agreement shall be addressed as provided in Section 3 of this Agreement.





Exhibit A - 4
10.25

--------------------------------------------------------------------------------



5.    Customer Credit Support


As further consideration and to induce Owner to enter into this Agreement,
Customer has, contemporaneously with the execution hereof, caused CAM 2
International, LLC, a Colorado limited liability company, and Hammond Lubricant
Works, Inc., an Indiana corporation, to execute and deliver that certain
Guaranty Agreement, dated effective as of the date hereof ("Guaranty
Agreement"), to guarantee for the benefit of Owner and the Owner Indemnitees the
payment and performance by Customer of all of its respective obligations under
this Agreement and under any agreement executed and delivered by Customer in
connection with this Agreement. The form of the Guaranty Agreement is attached
hereto as Exhibit D. The Guaranty Agreement shall automatically terminate on the
day following expiration of the Initial Term unless Owner has made a claim under
the Guaranty Agreement during the Initial Term which claim has not been
satisfied in full or adequate provision (in Owner's reasonable discretion) for
which has not been made on or before the expiration of the Initial Term. During
any Subsequent Term, Owner may periodically review the financial condition of
Customer and, if circumstances warrant, require Customer to supply and maintain
a letter of credit, guaranty or other form of credit support reasonably
acceptable to Owner to secure Customer's performance under this Agreement


6.    Other Fees and Charges


For any services requested by Customer that are outside of the terms of this
Agreement, Owner and Customer shall agree in writing on the payment or
reimbursement for such services before any such services shall be performed.


7.    Operating Hours


Hours of Operation: The Terminal shall be operated by Owner to perform its
functions herein agreed to be performed twenty-four (24) hours a day, seven (7)
days a week for all Products. The Terminal may be closed at Owner’s discretion
if there is not available work.


8.    Standard Loss Allowance


½ of one percent


9.    Commencement Date and Term


A.     The "Commencement Date" ofthis Agreement is May 1, 2008.




B. The initial term of this Agreement will begin on the Commencement Date and
continue through and including April 30, 2013 ("Initial Term"). The term of this
Agreement shall continue for five (5) year successive periods (such continuance
being the "Subsequent Term") in accordance with each exercise to extend the term
of the Lease Agreement, shall be co­ terminous with the Lease Agreement, and
shall terminate effective upon the date of termination or expiration,



Exhibit A - 5
10.25

--------------------------------------------------------------------------------



for any reason, of the Lease Agreement. The Initial Term and any Subsequent Term
will be deemed the "Term" ofthis Agreement.


C. Customer and Owner acknowledge and agree that any termination of this
Agreement shall give Owner the right, but not the obligation, to tem1inate the
Lease Agreement effective upon termination of this Agreement.


10.     Customer's Equipment


None





Exhibit A - 6
10.25

--------------------------------------------------------------------------------



EXHIBIT B


PRODUCT SPECIFICATIONS






Normal and customary commercial specifications for the Product as contained in
any MSDS supplied to Owner prior to delivery, and any other specifications
provided by Customer to Owner in writing and agreed to by Owner in writing.









Exhibit B - 1
10.25

--------------------------------------------------------------------------------



EXHIBIT C


INSURANCE REQUIREMENTS


I.    CUSTOMER AND OWNER REQUIREMENTS


Customer (and any customers, contractors, suppliers or sublessees of Customer
entering the Terminal on Customer's behalf) and Owner will each procure and
maintain, at their respective sole expense, policies of insurance with the
minimum amounts outlined below or such other coverages and amounts as are
acceptable to Owner. Evidence of such insurance must be provided in the form of
an Accord Certificate of Insurance or such other form as may be reasonably
acceptable to both Parties. All insurance companies must have a financial rating
from A.M. Best & Company of A IX or better.




A.    COMMERCIAL GENERAL LIABILITY


• Limit per Occurrence $1,000,000
(Bodily Injury & Property Damage Combined Single Limit)
• General Aggregate $2,000,000
• Products & Completed Operations Aggregate $1,000,000
•     Personal & Advertising Injury $1,000,000
 




Policy extensions and/or modifications




(1)
Occurrence Insuring Agreement

(2)     Sudden & Accidental Pollution (as per standard Insuring Agreement)
arising out of Products and Completed Operations
(3)      Broad Form Property Damage coverage
(4)      Full Contractual Liability coverage
(5)     No exclusions as respects X, Cor U (Explosion, Collapse and
Underground).
(6)     30 days Notice of Cancellation or Material Change in Coverage (10 days
Non-Payment of Premium)
(7)      No limitation as respects policy territory
(8)     Independent Contractors Endorsement



Exhibit C - 1
10.25

--------------------------------------------------------------------------------



B.    AUTOMOBILE LIABILITY


•     Limit per Accident $1,000,000
(Bodily Injury & Property Damage Combined Single Limit)
 




Policy Extensions and/or Modifications


(1)
Coverage for all Owned, Hired and Non-Owned Vehicles.

(2) 30 Days Notice of Cancellation or Material Change in Coverage (10 days
Non-Payment of Premium)




C.    WORKER'S COMPENSATION


•     Worker's Compensation $1,000,000 Each Accident
•     Employer's Liability $1,000,000 Disease-Each Employee


Statutory State of Hire Benefits $1,000,000 Disease-Policy Limit









Policy Extensions and/or Modifications


(1)
Including United States Longshoremen and Harbor Workers Act

(2)
Maritime Employers Liability Endorsement to include coverage under the Jones Act
including Transportation Wages, Maintenance and Cure, Death on the High Seas Act
and "In Rem" Endorsement

(3)
    Voluntary Compensation Endorsement

(4)
    Alternate Employer Endorsement

(5)    30 days Notice of Cancellation or Material Change in Coverage (10 days
Non-Payment of Premium)
(6)    Insurance must be in accordance with Louisiana Law and provided by an
Admitted Carrier




D.    UMBRELLA I EXCESS LIABILITY


•
•     Limit per Occurrence

(Bodily Injury & Property Damage Combined Single Limit)
•     Annual Aggregate $5,000,000


Exhibit C - 2
10.25

--------------------------------------------------------------------------------





Policy Extensions and/or Modifications


(1)
Occurrence Insuring Agreement

(2)    Sudden & Accidental Pollution (as per standard Insuring Agreement)
arising out of Products and Completed Operations
(3)     Broad Form Property Damage coverage
(4)     Full Contractual Liability coverage


(5)     No exclusions as respects X, Cor U (Explosion, Collapse and
Underground).
(6)     30 days Notice of Cancellation or Material Change in Coverage (10 Days
Non-Payment of Premium)


E.
ANY OTHER INSURANCE REQUESTED AND AGREED TO BY BOTH PARTIES.



II.     ADDITIONAL OWNER REQUIREMENTS


In addition to the foregoing insurances, Owner shall maintain the following
insurances:




A.     MARINE TERMINAL OPERATORS LIABILITY


• Limit per Occurrence
• Annual Aggregate $10,000,000





Policy Extensions and/or Modifications




(1)     Including American Institute Wharfingers Liability Wording
(2)     Including American Institute Stevedores Liability Wording
(3)     Seepage and Pollution as per 7/90 day buy back wording




B.     POLLUTION LEGAL LIABILITY


• Limit per Occurrence
•    Annual Aggregate $10,000,000



Policy Extensions and/or Modifications




(1)
Applicable to bodily injury, property damage, including loss of use of damaged
property or loss of property that has not been physically injured or destroyed


Exhibit C - 3
10.25

--------------------------------------------------------------------------------



(2) Including cleanup costs and defense, including costs and expenses
incurred in the investigation, defense or settlement of claims
(3) Coverage to apply to sudden and non-sudden pollution conditions resulting
from the escape or release of smoke, vapors, fumes, acids, alkalis, toxic
chemicals, liquids, gases, waste materials, or other irritants, contaminants or
pollutants


C.     PROPERTY




•
All risk property insurance on a replacement cost basis on all real and personal
property at the Terminal, including all pipelines, tanks, railcar and
truck-loading



facilities, docks and other property needed by Owner to perform the Terminaling
•
Services. Coverage shall include Boiler & Machinery and Machinery Interruption.



III.
CLAIMS-MADE COVERAGE



If coverage as required by Item II.B. above is written on a claims-made basis,
Owner warrants that the retroactive date applicable to coverage under the policy
will precede the Commencement Date, and that continuous coverage will be
maintained or an extended discovery period will be exercised for a period of six
years beginning from the time that performance under this Agreement is
completed.


IV.
INSURANCE AND INDEMNIFICATION



It is expressly understood that the insurance provisions of this Agreement,
including the minimum required limits outlined above, are intended to assure
that certain minimum standards of insurance protection are afforded by each
Party and the specifications in this Agreement of any amount will be construed
to support but not in any way limit the amount or scope of liabilities and
indemnity obligations (express or implied) of each Party. The minimum limits
required in this Agreement for any particular type of insurance may be satisfied
by a combination of the specific type of insurance and umbrella or excess
liability insurance. Each Party shall be responsible for all deductibles
applicable to the minimum required coverage required of such Party in this
Agreement.


V.
SELF-INSURANCE



Not applicable.



Exhibit C - 4
10.25

--------------------------------------------------------------------------------



EXIBIT D




FORM OF GUARANTY AGREEMENT




(See Attached)




 

Exhibit D - 1
10.25

--------------------------------------------------------------------------------



EXHBIT D
FORM OF GUARANTY AGREEMENT
UNCONDITIONAL GUARANTY AGREEMENT


THIS UNCONDITIONAL GUARANTY AGREEMENT (as amended, this "Guaranty Agreement') is
executed as of April30, 2008, by CAM2 INTERNATIONAL, LLC, a Colorado limited
liability company, and HAMMOND LUBRICANT WORKS, INC., an Indiana corporation
(such parties being referred to herein, jointly and severally, as "Guarantor,"
and each use of the term "Guarantor" or reference thereto shall mean or be a
reference to each of such persons, jointly and severally), for the benefit of
MARRERO TERMINAL LLCROTERNUNAL LLC, a Delaware limited liability company
("Marrero Terminaf').


[tsaomegamtbimage2.gif]


WHEREAS, Omega Refining, LLC, a Delaware limited liability company ("Omega"),
and Marrero Terminal have entered into (a) a Purchase and Sale Agreement dated
of even date herewith, (b) a Terminaling Services Agreement dated of even date
herewith (as amended, the "TSA"), (c) a Land Lease dated of even date herewith
(as amended, the "Lease"), and (d) a Co-Employer and Shared Services Agreement
dated of even date herewith (collectively, as such agreements may hereafter be
renewed, extended, amended, restated, or replaced from time to time, the
"Marrero Documents");


WHEREAS, Marrero Terminal is not willing to enter into the Marrero Documents
unless Guarantor unconditionally guarantees all obligations of Omega to Marrero
Tenninal under the Marrero Documents; and


WHEREAS, Guarantor will benefit from Marrero Terminal entering into the Marrero
Documents with Omega.


NOW, THEREFORE, as an inducement to Marrero Terminal to enter into the Marrero
Document with Omega, and to incur such obligations to Omega as may be set forth
in the Marrero Documents, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
guarantees payment of the Guaranteed Obligations (hereinafter defined) as more
specifically described in Section 1.03 below, and hereby further agrees as
follows:


Article I


NATURE AND SCOPE OF GUARANTY


Section 1.01.    Definition of Guaranteed Obligations. As used herein, the term
"Guaranteed
Obligations" means:


(a)    all indebtedness, obligations, liabilities, and duties of Omega to
Marrero
Terminal at any time created or arising in connection with or under the Marrero
Documents; and


(b) all costs, expenses and fees, including but not limited to court costs and
attorneys' fees, arising in connection with the collection of any or all
amounts, indebtedness, obligations, and liabilities of Omega to Marrero Terminal
described in clause (a) of this Section 1.01.


Notwithstanding anything to the contrary set forth above, after the Initial Term
(as such term is defined in the TSA and the Lease, respectively), the
indebtedness, obligations, liabilities, and duties of

Exhibit D - 2
10.25

--------------------------------------------------------------------------------







Omega to Marrero Terminal under the TSA and the Lease shall not constitute
"Guaranteed Obligations"; provided, that, the same shall constitute "Guaranteed
Obligations" if, and to the extent that, a claim has been duly made hereunder
during the Initial Term, which claim has not been satisfied in full or adequate
provision (in Marrero Terminal's reasonable discretion) for which has not been
made on or before the expiration of the Initial Term.


Section 1.02. Guaranteed Obligations Not Reduced by Offset. The indebtedness,
liabilities, obligations and other Guaranteed Obligations guaranteed hereby, and
the liabilities and obligations of Guarantor to Marrero Terminal hereunder,
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Omega or any other party against
Marrero Terminal or against the Guaranteed Obligations, whether such offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.


Section 1.03. Guaranty of Obligation. Guarantor and each of them, jointly and
severally, hereby irrevocably and unconditionally guarantees to Marrero Terminal
and its successors and assigns (a) the due and punctual payment of the
Guaranteed Obligations, and (b) the timely performance of those obligations of
Omega to Marrero Terminal under the Marrero Documents. Each Guarantor, jointly
and severally, hereby irrevocably and unconditionally covenants and agrees that
it is liable for the Guaranteed Obligations as primary obligor.


Section 1.04. Nature of Guaranty. This Guaranty Agreement is intended to be an
irrevocable, absolute, and continuing guaranty of payment and is not a guaranty
of collection. This Guaranty Agreement may not be revoked by Guarantor
(provided, however, if, according to applicable law, it shall ever be determined
or held that a guarantor under a continuing guaranty such as this Guaranty
Agreement shall have the absolute right, notwithstanding the express agreement
of such a guarantor otherwise, to revoke such guaranty as to Guaranteed
Obligations which has then not yet arisen, then Guarantor, or any one or more of
them, may deliver to Marrero Terminal written notice, in addition to giving such
notice as provided in Section 5.02 hereof, that the Guarantor giving such notice
will not be liable hereunder for any Guaranteed Obligations created, incurred,
or arising after the giving of such notice, and such notice will be effective as
to the Guarantor who gives such notice from and after (but not before) such
times as said written notice is actually delivered to Marrero Terminal, in
addition to giving such notice as provided in Section 5.02 hereof, and received
by and receipted for in writing by Marrero Terminal; provided, that such notice
shall not in any way affect, impair, or limit the liability and responsibility
of any other Guarantor hereunder or other person or entity with respect to any
Guaranteed Obligations theretofore existing or thereafter existing, arising,
renewed, extended or modified; and provided, further, that such notice shall not
affect, impair, or release the liability and responsibility of the Guarantor
giving such notice with respect to Guaranteed Obligations created, incurred, or
arising (or in respect of any Guaranteed Obligations agreed or contemplated, in
any respect, to be created, whether advanced or not and whether or not committed
to by Marrero Terminal) prior to the receipt of such notice by Marrero Terminal
as aforesaid, or in respect of any renewals, extensions, or modifications of
such Guaranteed Obligations, or in respect of interest or costs of collection
thereafter accruing on or with respect to such Guaranteed Obligations, or with
respect to attorneys' fees thereafter becoming payable hereunder with respect to
such Guaranteed Obligations), and shall continue to be effective with respect to
any Guaranteed Obligations arising or created after any attempted revocation by
Guarantor. This Guaranty Agreement may be enforced by Marrero Terminal and shall
not be discharged by the assignment or negotiation of all or part of the
Guaranteed Obligations.


Section 1.05.     Payment by Guarantor. Upon any breach or default under, or
termination of, the
Marrero Documents, Guarantor shall, immediately upon demand by Marrero Terminal,
and without
presentment, protest, notice of protest, notice or nonpayment, or any other
notice whatsoever, pay in lawful money of the United States of America any
amount due on the Guaranteed Obligations to Marrero Terminal at Marrero
Terminal's principal office in Houston, Texas. Such demand may be made at any
time coincident with or after the time for payment of all or part of the
Guaranteed Obligations, and may be made from time to time with

Exhibit D - 3
10.25

--------------------------------------------------------------------------------



respect to the same or different items of Guaranteed Obligations. Such demand
shall be deemed made, given and received in accordance with Section 5.02 hereof.


Section 1.06. Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty Agreement, Guarantor
shall, immediately upon demand by Marrero Terminal, pay Marrero Terminal all
costs and expenses (including court costs and reasonable attorneys' fees)
incurred by Marrero Terminal in the enforcement hereof or the preservation of
Marrero Terminal's rights hereunder. The covenant contained in this Sectioul.06
shall survive the termination of the Guaranteed Obligations.


Section 1.07. No Duty to Pursue Others. It shall not be necessary for Marrero
Terminal (and Guarantor hereby waives any rights which Guarantor may have to
require Marrero Terminal), in order to enforce any payment by Guarantor
hereunder, first to (a) institute suit or exhaust its remedies against Omega or
others liable on the Guaranteed Obligations or any other person, (b) enforce
Marrero Terminal's rights against any security which shall ever have been given
to secure the Guaranteed Obligations, (c) enforce Marrero Terminal's rights
against any other guarantors of the Guaranteed Obligations, (d) join Omega or
any others liable on the Guaranteed Obligations in any action seeking to enforce
this Guaranty Agreement, (e) exhaust any remedies available to Marrero Terminal
against any security which shall ever have been given to secure the Guaranteed
Obligations, or (f) resort to any other means of obtaining payment of the
Guaranteed Obligations. Marrero Terminal shall not be required to mitigate
damages or take any other action to reduce, collect or enforce the Guaranteed
Obligations. Further, Guarantor expressly waives each and every right to which
it may be entitled by virtue of the suretyship law of the State ofTexas.


Section 1.08. Waiver of Notices, etc. Guarantor agrees to the provlSlons of the
Marrero Documents, and hereby waives notice of (a) acceptance of this Guaranty
Agreement, (b) the execution and delivery by Omega and Marrero Terminal of any
agreement other than a Marrero Document (or amendment thereto), (c) the
occurrence of any breach by Omega or default in connection with the Guaranteed
Obligations and any instruments, agreements or security documents with respect
thereto, (d) Marrero Terminal's transfer or disposition of the Guaranteed
Obligations, or any part thereof, (e) sale or foreclosure (or posting or
advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (f) protest, proof of nonpayment or default or breach by Omega
under the Marrero Documents, or (g) any other action at any time taken or
omitted by Marrero Terminal, and, generally, all demands and notices of every
kind in connection with this Guaranty Agreement, the Marrero Documents, and any
documents or agreements evidencing, securing or relating to any of the
Guaranteed Obligations and the obligations guaranteed hereby.


Section 1.09. Effect of Bankruptcy, Other Matters. In the event that, pursuant
to any insolvency, bankruptcy, reorganization, receivership or other debtor
relief law, or any judgment, order or decision thereunder, or for any other
reason, (a) Marrero Terminal must rescind or restore any payment, or any part
thereof, received by Marrero Terminal in satisfaction of the Guaranteed
Obligations, as set forth herein, any prior release or discharge from the terms
of this Guaranty Agreement given to Guarantor by Marrero Terminal shall be
without effect, and this Guaranty Agreement shall remain in full force and
effect, (b) Omega shall cease to be liable to Marrero Terminal for any of the
Guaranteed Obligations (other than by reason of the indefeasible payment in full
thereof by Omega), the obligations of Guarantor under this Guaranty Agreement
shall remain in full force and effect. It is the intention of Marrero
Tenninal and Guarantor that Guarantor's obligations hereunder shall not be
discharged except by Guarantor's performance of such obligations and then only
to the extent of such performance. Without limiting the generality of the
foregoing, it is the intention of Marrero Terminal and Guarantor that the filing
of any bankruptcy or similar proceeding by or against Omega or any other person
or party obligated on any portion of the Guaranteed Obligations shall not affect
the obligations of Guarantor under this Guaranty Agreement or the rights of



10.25





--------------------------------------------------------------------------------



Marrero Terminal under this Guaranty Agreement, including, without limitation,
the right or ability of Marrero Terminal to pursue or institute suit against
Guarantor for the entire Guaranteed Obligations.


Section 1.10. Financial Information. Guarantor agrees to deliver to Marrero
Terminal balance sheets, profit and loss statements, reconciliations of capital
and surplus, changes in financial condition, schedules of sources and
application of funds, and other financial information of Guarantor as shall be
reasonably required by Marrero Terminal, not later than ninety (90) days after
the end of each fiscal year of Guarantor, which statements shall be certified by
an independent certified public accounting firm reasonably acceptable to Marrero
Terminal.


Section 1.11. Termination. Notwithstanding anything to the contrary set forth in
this Guaranty Agreement, this Guaranty Agreement shall terminate, and the
Guarantor shall have no further obligation to Marrero Terminal, if: (a) as of
the end of any fiscal year of Omega after the initial Term (as defined in the
Lease) of the Lease, the Consolidated Net Worth of Omega and its subsidiaries,
as determined by independent public accountants reasonably acceptable to Marrero
Terminal, shall exceed the Consolidated Net Worth Threshold; or (b) upon any
sale of all or substantially all of Omega's assets, or equity interests in
Omega, or the occurrence of any other "change of control" transaction not
otherwise prohibited under the Marrero Documents, the Consolidated Net Worth of
the successor to Omega's rights and obligations under the Marrero Documents
shall exceed the Consolidated Net Worth Threshold. As used herein: (x)
"Consolidated Net Worth" means, as of any date of determination, all items that,
in confonnity with generally accepted accounting principles in the United States
of America in effect from time to time, would be included under shareholders'
equity on a consolidated balance sheet of a person and its subsidiaries at such
date; and (y) "Consolidated Net Worth Threshold'' means $13,800,000.


ARTICLE II


ADDITIONAL EVENTS AND CIR.CUMSTANCES NOT REDUCING OR DISCHARGING GUARANTOR'S
OBLIGATIONS


Guarantor hereby consents and agrees to each of the following, agrees that
Guarantor's obligations under this Guaranty Agreement shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any common law, equitable, statutory or other rights (including without
limitation rights to notice) which Guarantor or any of them might otherwise have
as a result of or in connection with any of the following:


Section 2.01. Modifications, etc. Any renewal, extension, increase,
modification, alteration or rearrangement of any agreement, document,
instrument, contract or understanding between Omega and Marrero Terminal
pertaining to the Guaranteed Obligations;


Section 2.02. Adjustment, etc. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Marrero Terminal to Omega or
Guarantor;


Section 2.03. Condition, Composition or Structure of Omega or Guarantor. The
insolvency, bankruptcy, arrangement, adjustment, composition, structure,
liquidation, disability, dissolution or lack of
power of Omega or any other party at any time liable for the payment of all or
part of the Guaranteed Obligations; or any dissolution of Omega or Guarantor, or
any sale, lease or transfer of any or all of the assets of Omega or Guarantor,
or any changes in name, business, location, composition, structure or changes in
the shareholders, partners or members (whether by accession, secession,
cessation, death, dissolution, transfer of assets or other matter) of Omega or
Guarantor; or any reorganization of Omega or Guarantor;



10.25





--------------------------------------------------------------------------------





Section 2.04. Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (b) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires , (c) the officers or representatives executing the Marrero
Documents or other documents or otherwise creating the Guaranteed Obligations
acted in excess of their authority, (d) the Omega has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Omega, (e) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (f) the Marrero Documents or other
documents or instruments pertaining to the Guaranteed Obligations have been
forged or otherwise are irregular or not genuine or authentic;


Section 2.05. Release of Obligors. Any full or partial release of the liability
of Omega on the Guaranteed Obligations or any part thereof, or of any Guarantor,
it being recognized, acknowledged and agreed by Guarantor that Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other party; notwithstanding the foregoing, Guarantor does not hereby
waive or release (expressly or impliedly) any rights of subrogation,
reimbursement or contribution which it may have, after payment in full of the
Guaranteed Obligations, against others liable on the Guaranteed Obligations;


Section 2.06. Other Security. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations;


Section 2.07. Merger. The reorganization, merger or consolidation of Omega or
Guarantor into or with any other corporation or entity;


Section 2.08. Preference. Any payment by Omega to Marrero Terminal is held to
constitute a preference under bankruptcy laws, or for any reason Marrero
Terminal is required to refund such payment or pay such amount to Omega or
someone else; or


Section 2.09. Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Marrero Documents or the Guaranteed Obligations.


Article III REPRESENTATIONS AND WARRANTIES
To induce Marrero Terminal to enter into the Marrero Documents with Omega,
Guarantor represents and warrants to Marrero Terminal that:
Section 3.0 I. Benefit. Guarantor is directly or indirectly controlled by
persons that directly or indirectly control Omega and has received, or will
receive, direct or indirect benefit from the making of this Guaranty and the
Guaranteed Obligations;


Section 3.02. Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Omega and is familiar with the value of any and all



10.25





--------------------------------------------------------------------------------



collateral intended to be created as security for the payment of the Guaranteed
Obligations; however, Guarantor is not relying on such financial condition or
the collateral as an inducement to enter into this Guaranty Agreement;


Section 3.03. No Representation by Marrero Terminal. Neither Marrero Terminal
nor any other party has made any representation, warranty or statement to
Guarantor in order to induce the Guarantor to execute this Guaranty Agreement;


Section 3.04. Guarantor's Financial Condition. As of the date hereof, and after
giving effect to this Guaranty Agreement and the contingent obligation evidenced
hereby, Guarantor is, and will be, solvent, and has and will have assets which,
fairly valued, exceed its obligations, liabilities and debts;


Section 3.05. Directors' Determination of Benefit. The Board of Directors or
equivalent governing body of Guarantor, acting pursuant to a duly called and
constituted meeting, after proper notice, or pursuant to a valid unanimous
consent, has determined that this Guaranty directly or indirectly benefits
Guarantor and is in the best interests of Guarantor.


Section 3.06. Legality. The execution, delivery and performance by Guarantor of
this Guaranty Agreement and the consummation of the transactions contemplated
hereunder (a) have been duly authorized by all necessary corporate and
stockholder action or limited liability company and member action of Guarantor,
and (b) do not, and will not, contravene or conflict with any law, statute or
regulation whatsoever to which Guarantor is subject or constitute a default (or
an event which with notice or lapse of time or both would constitute a default)
under, or result in the breach of, any indenture, mortgage, deed of trust,
charge, lien, or any contract, agreement or other instrument to which Guarantor
is a party or which may be applicable to Guarantor or any of its assets, or
violate any provisions of its Certificate of Incorporation or Certificate of
Formation, Bylaws or any other organizational document of Guarantor; this
Guaranty Agreement is a legal and binding obligation of Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors' rights.


Section 3.07. Organization and Good Standing. Guarantor (a) is, and will
continue to be, a corporation duly organized and validly existing in good
standing under the laws of the State of Indiana, or a limited liability company
duly organized and validly existing in good standing under the laws of the State
of Colorado, as applicable, and (b) possesses all requisite authority, power,
licenses, permits and franchises necessary to own its assets, to conduct its
business and to execute and deliver and comply with the terms of this Guaranty
Agreement.


Section 3.08. Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.


Article IV


WAIVER, SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 4.01. Subordination of Guarantor Claims. As used herein, the term
"Guarantor Claims" shall mean all debts and liabilities of Omega to Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligations of Omega thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the person or persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by Guarantor.
Until the Guaranteed Obligations shall be paid and satisfied in



10.25





--------------------------------------------------------------------------------



full and Guarantor shall have performed all of its obligations hereunder,
Guarantor shall not receive or collect, directly or indirectly, from Omega or
any other party any amount upon the Guarantor Claims.


Section 4.02. Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor's relief, or other insolvency proceedings
involving Omega, as debtor, Marrero Terminal shall have the right to prove its
claim in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian dividends and
payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Marrero Tenninal. Should Marrero
Terminal receive, for application upon the Guaranteed Obligations, any such
dividend or payment that is otherwise payable to Guarantor, and which, as
between Omega and Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment to Marrero Terminal in full of the Guaranteed
Obligations, Guarantor shall become subrogated to the rights of Marrero Terminal
to the extent that such payments to Marrero Terminal on the Guarantor Claims
have contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Marrero Terminal had not received
dividends or payments upon the Guarantor Claims.


Section 4.03.     Payments Held in Trust. In the event that, notwithstanding
Sections 4.01 and
4.02 above, Guarantor shall receive any funds, payment, claim or distribution
which is prohibited by such Sections, Guarantor agrees to hold in trust for
Marrero Terminal, in kind, all funds, payments, claims or distributions so
received, and agrees that he shall have absolutely no dominion over such funds,
payments, claims or distributions so received except to pay them promptly to
Marrero Terminal, and Guarantor covenants promptly to pay the same to Marrero
Terminal.


Section 4.04. Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Omega's assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Omega's assets securing payment of the Guaranteed Obligations,
if any, regardless of whether such encumbrances in favor of Guarantor or Marrero
Terminal presently exist or are hereafter created or attach. Without the prior
written consent of Marrero Terminal, Guarantor shall not (a) exercise or enforce
any creditor's right it may have against Omega, or (b) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
Uudicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor's relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interest, collateral rights, judgments or other encumbrances on assets of Omega
held by Guarantor.


Section 4.05. Notation of Records. All promissory notes, accounts receivable
ledgers or other evidences of the Guarantor Claims accepted by or held by
Guarantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under the terms of this Guaranty Agreement.
Section 4.06. Waiver of Incidental Claims. Notwithstanding anything to the
contrary contained in this Guaranty, Guarantor waives all rights of subrogation,
reimbursement, indemnification, contribution and all other claims against Omega
and every other party which is or shall ever be in any way obligated on the
Guaranteed Obligations which Guarantor may ever have as a result of payment of
any of the Guaranteed Obligations, as well as all incidental rights and benefits
in favor of Guarantor in connection with payment of any of the Guaranteed
Obligations.





10.25





--------------------------------------------------------------------------------



ARTICLE V MISCELLANEOUS
Section 5.01. Waiver. No failure to exercise, and no delay in exercising, on the
part of Marrero Terminal, any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Marrero
Terminal hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty Agreement, nor consent
to departure therefrom, shall be effective unless in writing and no such consent
or waiver shall extend beyond the particular case and purpose involved. No
notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar or other instances without such notice or
demand.


Section 5.02. Notices. Any notices or other communications required or permitted
to be given by this Guaranty Agreement must be (a) given in writing and
personally delivered or mailed by prepaid certified or registered mail, return
receipt requested, or (b) made by tested telex delivered or transmitted, to the
party to whom such notice or communication is directed, to the address of such
party as follows:


Guarantor:    Omega Refining, LLC
1331 1i11 Street, Suite 1060
Denver, Colorado 80202
Attn:    James P. Gregory
Telecopy No.: 303.292.9121 with copy to:
Omega Refining, LLC
3045 Whitman Drive, Ste. 103
Attn: David Bluestein
Evergreen, CO 80439
Telecopy No.: 303.679.8988






Marrero Terminal:    Marrero Terminal LLC
c/o PipeStem Energy Group, LLC
3721 Briarpark Drive, Suite 200
Houston, Texas 77042
Attn:    Vincent J. Di Cosimo
TelecopyNo.: 713-266-3117


Any such notice or other communication shall be deemed to have been given
(whether actually received or not) on the day it is personally delivered as
aforesaid or, if mailed, on the day it is mailed as aforesaid, or, if
transmitted by telex, on the day that such notice is transmitted as aforesaid.
Any party may change
its address for purposes of this Guaranty Agreement by giving notice of such
change to the other party pursuant to this Section 5.02.


Section 5.03. Governing Law. The substantive laws of the State of Texas shall
govern the validity, construction, enforcement and interpretation of this
Guaranty Agreement. For purposes of this Guaranty



10.25





--------------------------------------------------------------------------------



Agreement and the resolution of disputes hereunder, Guarantor hereby irrevocably
submits and consents to, and waives any objection to, the non-exclusive
jurisdiction of the courts of the State of Texas located in Harris County, Texas
and of the federal court located in the Southern District of Texas, Houston
Division.


Section 5.04. Invalid Provisions. If any provision of this Guaranty Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Guaranty Agreement, such provision shall be
fully severable and this Guaranty Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Guaranty Agreement, and the remaining provisions of this Guaranty
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Guaranty Agreement, unless such continued effectiveness of this Guaranty
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.


Section 5.05. Entirety and Amendments. This Guaranty Agreement embodies the
entire agreement between the parties and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof, and this Guaranty
Agreement may be amended only by an instrument in writing executed by an
authorized officer of the party against whom such amendment is sought to be
enforced.


Section 5.06. Parties Bound; Assignment. This Guaranty Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Marrero Terminal, assign any of
its rights, powers, duties or obligations hereunder.


Section 5.07. Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty Agreement.


Section 5.08. Multiple Counterparts. This Guaranty Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same agreement, and any of the parties hereto may execute this Guaranty
Agreement by signing any such counterpart.


Section 5.09. Rights and Remedies. If Guarantor becomes liable for any
indebtedness or other obligations owing by Omega to Marrero Terminal, by
endorsement or otherwise, other than under this Guaranty Agreement, such
liability shall not be in any manner impaired or affected hereby and the rights
of Marrero Terminal hereunder shall be cumulative of any and all other rights
that Marrero Terminal may ever have against Guarantor. The exercise by Marrero
Terminal of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.


Remainder of Page Intentionally Blank.
Signature Page to Follow.





10.25





--------------------------------------------------------------------------------




EXECUTED as of the day and year first above written.






GUARANTORS:


CAM2 INTERNATIONAL, LLC,
a Colorado limited liability company






By:
     Name:

Title:


HAMMOND LUBRICANT WORKS, INC.,
an Indiana corporation






By:
     Name:

Title:










































































Signature Page to Unconditional Guaranty Agreement



10.25



